       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 1 of 105




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA

Kenneth Beck, on behalf of himself Case No.
individually and all others similarly
situated,                             CLASS ACTION COMPLAINT

                   Plaintiff,               JURY TRIAL DEMAND

v.

BAYER CROPSCIENCE LP, BAYER
CROPSCIENCE, INC., CORTEVA,
INC., CARGILL INCORPORATED,
BASF CORPORATION, SYNGENTA
CORPORATION, WINFIELD
SOLUTIONS, LLC, UNIVAR
SOLUTIONS, INC., FEDERATED CO-
OPERATIVES LTD., CHS INC.,
NUTRIEN AG SOLUTIONS INC.,
GROWMARK INC., GROWMARK FS,
LLC, SIMPLOT AB RETAIL SUB,
INC., AND TENKOZ, INC.,

                   Defendants.

INTRODUCTION

      1.    Plaintiff, on behalf of himself individually and on behalf of all others

similarly situated (the “Classes” as defined below), upon personal knowledge as to

the facts pertaining to himself and upon information and belief as to all other

matters, and based on the investigation of counsel, brings this class action

complaint to recover injunctive relief, treble damages, and other relief as

appropriate, based on Defendants Bayer CropScience, LP, Bayer CropScience, Inc.,

Corteva, Inc., Cargill Incorporated, BASF Corporation, Syngenta Corporation,



                                        1
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 2 of 105




Winfield Solutions, LLC, Univar Solutions, Inc., Federated Co-Operatives Ltd.,

CHS Inc., Nutrien Ag Solutions Inc., Growmark Inc., Growmark FS, LLC, Simplot

AB Retail Sub, Inc., and Tenkoz, Inc. (collectively, “Defendants”) violation of

federal and state antitrust laws, unfair competition laws, consumer protection

laws, and unjust enrichment laws of the several States.

      2.    Plaintiff seeks to represent classes consisting of persons and entities

who purchased Crop Inputs, for their own use and not for resale, in the United

States from at least as early as January 1, 2014 through the present (the “Class

Period”) from the Defendants, or through Defendants’ authorized retailers.

NATURE OF ACTION

      3.    This action arises from an unlawful agreement between Defendants—

manufacturers, wholesalers, and retailers of Crop Inputs—to artificially increase

and fix the prices of seeds and crop protection chemicals such as fungicides,

herbicides, and insecticides (“Crop Inputs”) used by farmers.

      4.    Defendants Bayer CropScience, Inc., Corteva, Inc., Syngenta

Corporation, and BASF Corporation (the “Manufacturer Defendants”), together

with Defendants Cargill Incorporated, Winfield Solutions, LLC, Univar Solutions,

Inc. (the “Wholesaler Defendants”), and Defendants CHS Inc., Nutrien Ag

Solutions Inc., Growmark Inc., Simplot AB Retail Sub, Inc., Tenkoz Inc., and

Federated Co-Operatives Ltd. (the “Retailer Defendants”), have established a

secretive distribution process that keeps Crop Inputs prices inflated at

supracompetitve levels and, in furtherance of their conspiracy, denies farmers


                                        2
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 3 of 105




access to relevant market information, including transparent pricing terms that

would allow comparison shopping and better-informed purchasing decisions and

information about seed relabeling practices that would enable farmers to know if

they are buying newly developed seeds or identical seeds repackaged under a new

brand name and sold for a higher price.

      5.     The cost of Crop Inputs is increasing at a significantly faster rate than

profits from farmers’ crop yields. The skyrocketing Crop Inputs prices are causing

farmers to take on operating debt and often forcing them into bankruptcy, creating

a crisis situation in the agriculture community for American farmers who are

critical to the nation’s food supply. Neither the cost increases nor the price

disparities are attributable to any independent legitimate cause, such as weather

or other factors.

      6.     Beginning at least as earlier as 2014, new online Crop Inputs sales

platforms launched and offered pricing comparison tools to allow farmers to view

what other farmers were paying for the same Crop Inputs, increasing price

transparency. These online sales platforms, including Farmers Business Network

(“FBN”) and AgVend Inc., became successful with farmers.

      7.     Viewing this success, Defendants conspired and coordinated to

boycott these online Crop Inputs sales platforms because of the threat they posed

to Defendants’ market position and price control. For example, the Manufacturer

Defendants and Wholesaler Defendants agreed amongst themselves not to sell

Crop Inputs to FBN, and enforced strict discipline on Retailer Defendants who


                                          3
          CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 4 of 105




failed to comply with the boycott. Defendants Syngenta, Bayer, BASF, and Corteva

used audits and inspections of their authorized retailers to ensure that online Crop

Inputs sales platforms were unable to obtain Crop Inputs from their authorized

retailers.

       8.     Defendants’ boycott succeeded. As a result of Defendants’

anticompetitive conduct, online Crop Inputs sales platforms, such as FBN and

AgVend, were unable to purchase Defendants’ Crop Inputs in order to sell them on

their platforms. Because Defendants are the dominant manufactures and sellers of

Crop Inputs, this was a devastating blow to these sales platforms and directly

harmed farmers in taking away a lower cost option for purchasing these Crop

Inputs.

       9.     As a direct and proximate result of Defendants’ anticompetitive

conduct, Defendants’ have maintained supracompetitive prices for Crop Inputs by

denying farmers access to accurate pricing information and have injured farmers

by forcing farmers to accept opaque price increases that drastically outweigh any

increase in crop yields or market prices.

       10.    Defendants’ anticompetitive conduct is the subject of an ongoing

investigations by the Canadian Competition Bureau (“CCB”) and the United States

Federal Trade Commission (“FTC”).

       11.    A Canadian federal court has found that there is sufficient evidence to

require Defendants to also produce records concerning their coordinated

anticompetitive conduct in the United States.


                                            4
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 5 of 105




      12.    The Federal Trade Commission (“FTC”) is likewise investigating

anticompetitive conduct in the Crop Inputs market. At least one defendant,

Corteva, has received a subpoena from the FTC directing it to submit documents

related to Crop Inputs “in order to determine whether Corteva engaged in unfair

methods of competition through anticompetitive conduct.”

JURISDICTION AND VENUE

      13.    Plaintiff brings this action on behalf of the Classes under Section 16 of

the Clayton Act (15 U.S.C. § 26) to secure injunctive relief against Defendants for

violating Section 1 of the Sherman Act (15 U.S.C. § 1), and to recover actual and

compensatory damages, treble damages, interest, costs, and attorneys’ fees for the

injury caused by Defendants’ conduct. Plaintiff also asserts state law class claims

on behalf of the Classes to recover actual and/or compensatory damages, double

and treble damages as permitted, pre- and post-judgment interest, costs, and

attorneys’ fees for the injury caused by Defendants’ conduct.

      14.    This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331,

1337, and Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26. This Court

also has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§§ 1332(d) and 1367, in that: (i) this is a class action in which the matter or

controversy exceeds the sum of $5,000,000, exclusive of interest and costs, and in

which some members of the proposed Classes are citizens of a state different from

some defendants; and (ii) Plaintiff’s state law claims form part of the same case or




                                          5
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 6 of 105




controversy as their federal claims under Article III of the United States

Constitution.

      15.    Venue is proper in this Court pursuant to Sections 4, 12, and 16 of the

Clayton Act, 15 U.S.C. § 15(a), and 28 U.S.C. § 1391(b), (c) and (d), because one or

more Defendants resided or transacted business in this District, is licensed to do

business or is doing business in this District, and because a substantial portion of

the affected interstate commerce described herein was carried out in this District.

      16.    This Court has personal jurisdiction over each Defendant because,

inter alia, each Defendant: (a) transacted business throughout the United States,

including in this District; (b) manufactured, shipped, sold, and/or delivered

substantial quantities of Crop Inputs throughout the United States, including this

District; (c) had substantial contacts with the United States, including this District;

and/or engaged (d) in an antitrust conspiracy that was directed at and had a direct,

foreseeable, and intended effect of causing injury to the business or property of

persons residing in, located in, or doing business throughout the United States,

including this District.

      17.    The activities of Defendants and all co-conspirators, as described

herein, were within the flow of, were intended to, and did have direct, substantial,

and reasonably foreseeable effects on the foreign and interstate commerce of the

United States.




                                          6
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 7 of 105




TRADE AND COMMERCE

      18.   This action involves the markets for Crop Inputs in the United States,

including the manufacture of Crop Inputs, the wholesale market for Crop Inputs,

and the retail sales market for Crop Inputs.

      19.   During the Class Period, each Defendant sold Crop Inputs in the

United States in a continuous and uninterrupted flow of interstate commerce and

foreign commerce, including through and into this judicial District.

      20.   During the Class Period, Defendants collectively controlled a majority

of the market for Crop Inputs in the United States.

      21.   Defendants’ business activities substantially affected interstate trade

and commerce in the United States and caused injury in the United States.

PARTIES

Plaintiff

      22.   Plaintiff Kenneth Beck was a resident at all relevant times of Illinois.

During the Class Period and while residing in Illinois, Plaintiff Beck purchased one

or more Crop Inputs, for his own use and not for resale, that was manufactured or

sold by one or more Defendants. Plaintiff Beck suffered injury as a result of

Defendants’ conduct alleged herein.

Manufacturer Defendants

      23.   Bayer AG is a multinational pharmaceutical, chemical, and

agriculture company. It organizes itself into four divisions, each with its own

management and corporate organization. Legal entities within each division work


                                         7
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 8 of 105




together, follow a common strategy, and report up to the same level of

management.

      24.   Defendant Bayer CropScience Inc. is a wholly-owned subsidiary of

Bayer AG headquartered in St. Louis, Missouri and incorporated in New York that

develops, manufactures, and sells Crop Inputs in the United States.

      25.   Defendant Bayer CropScience LP is a wholly-owned subsidiary of

Bayer AG headquartered in Research Triangle Park, North Carolina, and is a crop

science company that sells Crop Inputs in the United States.

      26.   Bayer CropScience Inc. and Bayer CropScience LP both operate as

part of the Bayer Group’s Crop Science division.

      27.   Defendant Corteva Inc. is a domestic corporation headquartered in

Wilmington, Delaware, that develops, manufactures, and sells Crop Inputs in the

United States.

      28.   Defendant BASF Corporation is headquartered in Florham Park, New

Jersey, and is the principal U.S.-based operating entity and largest subsidiary of

BASF SE, a multinational pharmaceutical, seed, and chemical company. BASF

develops, manufactures, and sells Crop Inputs in the United States.

      29.   Defendant Syngenta Corporation is the main U.S.-based operating

subsidiary of Syngenta AG, and is headquartered in Wilmington, Delaware.

Syngenta develops, manufactures, and sells Crop Inputs in the United States.




                                        8
        CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 9 of 105




Wholesaler Defendants

      30.    Defendant Cargill, Inc. is a domestic corporation headquartered in

Minnetonka, Minnesota. Cargill owns and operates a wholesaler AgResource

Division, which distributes Crop Inputs to Cargill’s retail network and to retailers.

Cargill’s AgResource Division maintains contracts with each of Bayer, Corteva,

BASF, and Syngenta entitling it to purchase and distribute branded Crop Inputs

and entitling it to special rebates.

      31.    Defendant Winfield Solutions, LLC (“Winfield United”) is a domestic

corporation headquartered in Arden Hills, Minnesota and incorporated in

Delaware. Winfield United is a Crop Input wholesaler. It maintains contracts with

each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and

distribute branded Crop Inputs and entitling it to special rebates. Winfield United

is also a major Crop Input retailer that operates as a cooperative owned by its

members, which are 650 Crop Input retail businesses operating 2,800 retail

locations throughout the United States and parts of Canada.

      32.    Defendant Univar Solutions, Inc. is a Crop Input wholesaler. Univar

maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing

it to purchase and distribute branded Crop Inputs and entitling it to special

rebates. Univar Solutions, Inc. is a domestic corporation headquartered in Illinois

and incorporated in Delaware.




                                         9
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 10 of 105




Retailer Defendants

      33.    Defendant CHS Inc. is one of the largest crop input wholesalers in the

United States. Like many large wholesalers, it also operates retail networks bearing

the CHS brand around the country that sell Crop Inputs from brick and mortar

stores. CHS Inc. is incorporated and headquartered in the state of Minnesota.

      34.    CHS and the retail networks it operates maintain contracts with each

of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and distribute

Crop Inputs and entitling it to special rebates.

      35.    Defendant Nutrien Ag Solutions, Inc. is both a Crop Input wholesaler

and the largest Crop Input retailer in the United States. It sells Crop Inputs to

farmers throughout the country and maintains contracts with each of Bayer,

Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop Inputs

and entitling it to special rebates. Nutrien Ag Solutions, Inc. is incorporated in

Delaware and has its principal place of business in Colorado.

      36.    Defendant GROWMARK, Inc. d/b/a Farm Supply or FS, is a large

Crop Input retailer headquartered in Illinois, with brick and mortar locations

throughout the Midwestern United States. Growmark is incorporated in Delaware.

Growmark maintains contracts with each of Bayer, Corteva, BASF, and Syngenta

authorizing it to purchase and distribute Crop Inputs, and entitling it to special

rebates.

      37.    Defendant Tenkoz Inc. is one of the largest Crop Input retailers in the

United States. Tenkoz purchases and sells 25% of all crop protection chemicals sold


                                         10
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 11 of 105




in the United States annually through 550 retail locations and 70 wholesale

locations around the country. Tenkoz is incorporated and headquartered in

Georgia. Tenkoz maintains contracts with each of Bayer, Corteva, BASF, and

Syngenta authorizing it to purchase and distribute Crop Inputs and entitling it to

special rebates.

      38.    Defendant Simplot AB Retail Sub, Inc. f/k/a Pinnacle Agriculture

Distribution, Inc. is a large Crop Input wholesaler and retailer that operates 135

retail locations across 27 states. Simplot is headquartered and incorporated in

Mississippi. Simplot maintains contracts with each of Bayer, Corteva, BASF, and

Syngenta authorizing it to purchase and distribute Crop Inputs and entitling it to

special rebates.

      39.    Defendant Federated Co-operatives Ltd. is a large Crop Input retailer.

It maintains contracts with each of Bayer, Corteva, BASF, and Syngenta

authorizing it to purchase and distribute Crop Inputs and entitling it to special

rebates. Federated is under investigation by the Canadian Competition Bureau for

engaging in coordinated anticompetitive practices designed to exclude

competition in the Crop Input market.

FACTUAL ALLEGATIONS

      40.    Farmers in the United States are experiencing drastically increasing

operating expenses while revenue and profits from their crop yields remain

stagnant. For example, between 1995 and 2011, the cost of growing soybeans and




                                        11
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 12 of 105




corn tripled while yields for those same crops rose by only 18.9% and 29.7%

respectively.

      41.       This trend has continued in recent years. One study found that seed,

fertilizer, and pesticide costs were 32% of crop revenue between 1990 and 2006,

36% of revenue between 2006 and 2015, but 48% of crop revenue in 2015. 1

      42.       The rate of cost increases is not attributable to any legitimate cause,

as research and development expenditures have decreased over the past several

years. Instead, the increases are a result of unjustifiably inflated, supracompetitive

prices as a result of Defendants’ anticompetitive conduct, including the

Defendants’ group boycott of online sales platforms such as FBN and AgVend.

      43.       The market for Crop Inputs is structured to be secretive and opaque,

in order to obscure pricing data and product information that farmers need to

make informed purchasing decisions about Crop Inputs. Because farmers lack the

objective information and data needed to evaluate their purchases, farmers are

forced to pay higher prices for Crop Inputs than they would in a competitive

market. On top of this, farmers are unable to buy Crop Inputs without paying for

the unnecessary overhead of brick-and-mortar retailers.




1
 Schnitkey, G. and S. Sellars. “Growth Rates of Fertilizer, Pesticide, and Seed Costs over
Time.” farmdoc daily (6):130, Department of Agricultural and Consumer Economics,
University of Illinois at Urbana-Champaign, July 12, 2016,
https://farmdocdaily.illinois.edu/2016/07/growth-rates-of-fertilizer-pesticide-seed-
costs.html.

                                           12
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 13 of 105




      44.    The Manufacturer Defendants, who develop and produce between

75% to 90% of the most popular name brand Crop Inputs, guard their product

prices from consumers. The Manufacturer Defendants allow their products to be

sold by only wholesalers, including the Wholesaler Defendants, retailers owned or

operated by the manufacturer, and licensed “authorized retailers,” such as the

Retailer Defendants.

      45.    The contracts granting “authorized retailer” licenses contain strict

confidentiality provisions that prohibit authorized retailers from disclosing the

manufacturers’ prices or any incentives, rebates, or commissions offered by the

manufacturers to the authorized retailers.

      46.    Manufacturers also engage in “seed relabeling,” which is the taking of

seeds that have long been on the market already and repackaging the exact same

seeds under a new brand name so that they can be sold at a higher price. This

practice takes further advantage of farmer’s lack of access to objective performance

data, and can cause farmers to overpay for seed that could have been purchased

for less from a different brand and/or to have less genetic diversity in seeds across

their farms than they anticipated.

      47.    At the retail level, pricing is similarly opaque and obscured.

Wholesalers’ contracts with authorized retailers contain strict confidentiality

provisions, prohibiting retailers from disclosing the price paid to the wholesaler

for Crop Inputs or the price at which retailers sell those exact same Crop Inputs to

other farmers. In addition, retailers sell Crop Inputs bundled together with related


                                         13
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 14 of 105




services, such as spraying or applying chemicals, to make it more difficult for

farmers to ascertain the cost of any individual Crop Input or bundled service.

      48.    Online Crop Inputs sales platforms began launching in 2014, with the

goal of modernizing the market, increasing price transparency, and providing

farmers access to Crop Inputs directly from the Manufacturer Defendants. These

online marketplaces sought to avoid the opaque and inefficient distribution system

consisting of Wholesaler and Retailer Defendants.

      49.   Initially, online Crop Inputs sales platforms were successful. For

example, more than 12,000 farmers signed up for FBN’s service that provided

objective performance data on Crop Inputs, and 6,000 farmers signed up for FBN’s

electronic sales platform.

      50.   Wholesaler and Retailer Defendants recognized the threat posed by

these online sales platforms to their market position and profit margins. A report

published by CoBank, a cooperative partly owned by Crop Inputs retailers and a

major lender to grain cooperatives, explained that price transparency would enable

farmers to negotiate with Crop Inputs retailers and decrease their profit margins:

      Despite relatively low sales, e-commerce companies pose a threat to
      brick-and-mortar ag retailers in two ways. First, any new competitor
      will erode sales and margins to some degree and second, e-commerce
      sites increase transparency for product prices.

      These e-commerce sites provide farmers with several sources of
      product price information that are just clicks away. Farmers can then
      leverage that information in negotiations with local brick-and-mortar
      retailers. Traditional ag retailers that bundle products and services
      together under the product price are losing some customers to e-
      commerce sites that provide only the product. The e-commerce


                                        14
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 15 of 105




      channel allows cost-sensitive farmers to eliminate service costs like
      custom application and product warranties. 2

      51.    Defendant CHS, upon learning of FBN’s online buying platform

launch in 2016, sent a letter to farmers discouraging them from using FBN by

falsely claiming that although FBN would be able to offer the same products at

lower costs, “FBN just does it with little overhead and without returning any profits

to you the farmer, while lining the pockets of investors and big data companies like

Google.”

      52.    CropLife America is a trade association made up of major Crop Inputs

manufacturers, wholesalers, and retailers, and serves as an ideal vehicle for

collusion. CropLife America’s board of directors is chaired by an executive from

one of the Manufacturer Defendants, currently Paul Rea from BASF and previously

Suzanne Wasson from Corteva. For the 2016-19 term, CropLife America’s board of

directors included executives from Defendants Bayer, CHS, Growmark, Tenkoz,

and Simplot. There is not a single representative for farmers or farmer groups on

CropLife America’s board of directors, despite CropLife America’s mission to “help

ensure growers and consumers have the technologies they need to protect crops,

communities, and ecosystems from the threat of pests, weeds, and diseases in an

environmentally sustainable way.”




2
 https://www.cobank.com/corporate/news/ag-retailers-look-to-retool-strategy-for-
success.

                                          15
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 16 of 105




      53.    CropLife America publishes the trade publication CropLife Magazine,

which repeated the concerns expressed by CoBank about the threat posed by online

Crop Inputs sales platforms to Crop Inputs retailers’ business. CropLife stated it

was “concerned that the retailer could be disintermediated—i.e., that electronic

platforms would ‘cut out the middle man’—allowing growers to find product

conveniently and at a lower market price,” and decried the “devil known as ‘price

transparency,’” stating that “[g]rowers were not really as interested in buying and

selling and storing product as they were in printing price lists off the Internet and

waving them in their retailer’s faces. Already low margins were about to race to the

bottom.”

      54.    CropLife’s PACE Advisory Council—a committee composed of the

“heads of major ag retailers, market suppliers, equipment makers, and other

agricultural analysts”—clearly identified the threat posed by online sales platforms

to retailers and wholesalers at its 2017 annual meeting. CropLife’s coverage of the

event reported that “three letters . . . continually cropped up no matter what the

topic of conversation happened to be – FBN (Farmers Business Network). To say

that all things related to FBN and its business practices dominated much of the

day-long event would be a gross understatement. Several members of the PACE

Council described how FBN had negatively affected their business during 2017 by

cutting into their already slim margins on various products.”

      55.    The Retailer Defendants and the Wholesaler Defendants knew that

retaining their market positions and profit margins depended on excluding online


                                         16
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 17 of 105




sales platforms from the market, so they conspired to eliminate the platforms’

product supply. To do so, the Retailer and Wholesaler Defendants pressured the

Manufacturer Defendants—who rely on the Wholesaler and Retailer Defendants to

recommend and sell their products to farmers—to cut off FBN’s supply of Crop

Inputs.

      56.    In 2016, Defendant Bayer formed an internal task force to study the

long-term competitive impact of FBN’s online platform.

      57.    The Manufacturer Defendants complied with the demands of the

Wholesaler and Retailer Defendants to cut off FBN’s supply, and Defendants

initiated a joint boycott of online sales platforms, including FBN. When FBN

attempted to purchase Crop Inputs from the Manufacturer and Wholesaler

Defendants, they all refused and offered only pretextual excuses for their refusal.

      58.    For example, when Syngenta’s Head of Crop Protection Sales in the

United States found out that a small number of branded Crop Inputs had been sold

on online platforms in violation of Defendants’ boycott, he falsely claimed that

online platforms would deliver counterfeit products and that, “[w]hen online

entities acquire products from sources other than authorized dealers or contracted

distributors, you’d better question and be concerned about the quality.”

      59.    To ensure the success of Defendants’ boycott, Defendants imposed

strict penalties on retailers who failed to comply. For example, Syngenta initiated

an audit of its authorized retailers after learning that some retailers had sold Crop




                                         17
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 18 of 105




Inputs product to FBN despite the boycott in order to identify and punish the

retailers who made those sales to FBN.

      60.    Defendants Bayer, BASF, and Corteva utilize mandatory language in

their form contracts with authorized retailers that permit audits of authorized

retailers’ books and records and on-site inspections at any time. Defendants Bayer,

BASF, and Corteva used these contractual provisions to ensure that online sales

platforms could not purchase branded Crop Inputs from an authorized retailer.

      61.    The impact of Defendants’ boycott extended past branded product to

generic products (i.e., Crop Inputs sold by non-Defendant manufacturers after the

Manufacturer Defendants’ patents expire). In a 2018 Forbes article, the CEO of a

generic chemical products company stated it was wary of supplying FBN because

it could anger existing sales channels, and that “[i]n an ideal world, if I could flip

the switch and sell to these guys, I would do it in a heartbeat.” 3

      62.    FBN also purchased Yorkton, a Canada-based retailer with

longstanding supply agreements with Defendants Bayer, Syngenta, BASF, Corteva,

and Winfield. Those agreements would have provided FBN with inventory of Crop

Inputs to sell to farmers, if they had been honored. However, the Wholesaler and

Retailer Defendants threatened to retaliate against the Manufacturer Defendants

if they maintained the agreements. As a result, the Manufacturer Defendants




3
 https://www.forbes.com/sites/amyfeldman/2018/06/19/farming-ag-agriculture-farmers-
business-network/?sh=246579466312.

                                          18
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 19 of 105




agreed to boycott Yorkton and abruptly canceled their longstanding supply

contracts within a few months of FBN’s March 2018 acquisition of Yorkton.

      63.    After FBN purchased Yorkton, in an email dated April 6, 2018,

Defendant Univar stated that it had informed FBN that Univar would cease to

conduct business with FBN after July 31, 2018, and stated: “FBN is a data company

that wants to collect and aggregate data to eventually sell for a profit to companies

that will use the data to make farmers grow us food for nothing. . . . If anyone thinks

socialism is going to feed the world just call Russia first and see how that worked

out.” The Univar email also criticized FBN’s model of transparency, stating that

“[m]argin compression is not the way to a brighter future and that is all FBN is

currently offering.”

      64.    FBN co-founder Charles Baron stated that the response by the

Canadian industry after its purchase of Yorkton was similar to the United States’

industry response when FBN first launched in 2014, and that “[t]hese actions

caused serious harm and really blocked FBN from being able to provide and fulfill

a lot of the basic services we provide growers.”

      65.    The Defendants’ boycott of FBN was successful and caused FBN to

begin developing its own products that it can sell to farmers through its online

marketplace.

      66.    Defendants’ boycott also applied to AgVend, and AgVend ultimately

shut down its online platform and now establishes web-based storefronts for

traditional brick-and-mortar retailers.


                                          19
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 20 of 105




      67.   As a result of the Defendants’ coordinated boycott, farmers are and

have been deprived of the opportunity to purchase Crop Inputs at transparent,

competitive prices from online platforms. Instead, farmers are forced to continue

paying artificially inflated prices for Crop Inputs purchased from local retailers

subject to Defendants’ confidentiality requirements and seed relabeling practices.

      68.   The Canadian Competition Bureau (“CCB”) is formally investigating

Defendants for collusion under Section 10 of the Competition Act Canada (R.S.C.,

1985, c. C-34). The CCB inquiry is focused on the conduct of Federated Co-

operatives Limited, Cargill Limited, Winfield United Canada ULC, Univar Canada

Ltd., BASF Canada Inc., Corteva Inc. and/or its affiliates, and Bayer CropScience

Inc. and its wholly-owned subsidiary Monsanto Canada ULC in the seed and crop

protection markets, and whether those entities engaged in practices reviewable

under Part VIII of the Competition Act Canada.

      69.   On February 11, 2020, a Canadian federal court granted in full ex

parte applications made by Canada’s Commissioner of Competition for the

production of records against Cargill Limited, Winfield United Canada ULC,

Univar Canada Limited, BASF Canada Inc., Bayer CropScience Inc. and its wholly-

owned subsidiaries Monsanto Canada ULC and Production Agriscience Canada

Company, Pioneer Hi-Bred Canada Company and Dow Agrisciences Canada Inc.

relating to those practices. Over Defendants’ objection, the Canadian federal court

found sufficient evidence to require Defendants to produce records concerning

their coordinated anticompetitive conduct in the United States as well.


                                        20
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 21 of 105




      70.      The United States Federal Trade Commission (“FTC”) is also

investigating potential anticompetitive conduct in the Crop Inputs market. At least

one defendant, Corteva has received a subpoena from the FTC. On May 26, 2020,

the FTC issued a subpoena to Defendant Corteva, directing it to submit documents

pertaining to potential anticompetitive conduct with respect to Crop Inputs.

Corteva confirmed in a 10-Q filing that the FTC’s subpoena required it “to submit

documents pertaining to its crop protection products generally, as well as business

plans, rebate programs, offers, pricing and marketing materials specifically related

to its acetochlor, oxamyl and rimsulfuron and other related products in order to

determine whether Corteva engaged in unfair methods of competition through

anticompetitive conduct.”

ANTITRUST INJURY

      71.      Defendants’ anticompetitive conduct has had the following effects,

among others:

            a. Price competition has been restrained or eliminated with respect to

               Crop Inputs;

            b. The prices of Crop Inputs have been fixed, raised, stabilized, or

               maintained at artificially inflated levels;

            c. Purchasers of Crop Inputs have been deprived of free and open

               competition; and

            d. Purchasers of Crop Inputs, including Plaintiff, paid artificially inflated

               prices.


                                            21
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 22 of 105




      72.    During and throughout the Class Period, Plaintiff and Class members

purchased Crop Inputs in the United States, for their own use and not for resale

that were manufactured or sold by Defendants.

      73.    It is well recognized that in a multi-level chain of distribution, such as

exists here, an overcharge is felt throughout the chain of distribution. As noted,

antitrust scholar Professor Herbert Hovenkamp stated in his treatise, Federal

Antitrust Policy, The Law of Competition and Its Practice 564 (1994):

      A monopoly overcharge at the top of a distribution chain generally
      results in higher prices at every level below. For example, if
      production of aluminum is monopolized or cartelized, fabricators of
      aluminum cookware will pay higher prices for aluminum. In most
      cases they will absorb part of these increased costs themselves and
      pass part along to cookware wholesalers. The wholesalers will charge
      higher prices to the retail stores, and the stores will do it once again to
      retail consumers. Every person at every stage in the chain likely will
      be poorer as a result of the monopoly price at the top.

      Theoretically, one can calculate the percentage of any overcharge that
      a firm at one distributional level will pass on to those at the next level.

      Similarly, Professor Jeffrey K. MacKie-Mason 4 has stated, it is “well known

in economic theory and practice (that) at least some of the overcharge will be

passed on by distributors and end consumers.” 5




4
  Professor MacKie-Mason is a professor in the Department of Economics at the
University of California, Berkeley and the former Arthur W. Burks Professor of
Information and Computer Science and Professor of Economics and Public Policy at the
University of Michigan.
5
  Order re: Class Certification, at 13-14, Coordination Proceedings Special Title (Rule
1550(b)) Microsoft I-V Cases, J.C.C.P. No. 4106 (San Francisco Super. Ct. Aug. 29,
2000).

                                           22
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 23 of 105




      74.      The purpose of the Defendants’ conspiratorial and unlawful conduct

was to fix, raise, stabilize, and/or maintain the price of Crop Inputs.

      75.      As a direct and proximate result of the alleged violations of antitrust

laws, Plaintiff and Class members have sustained injury to their business or

property, having paid higher prices for Crop Inputs than they would have paid in

the absence of Defendants’ illegal contract, combination, or conspiracy, and, as a

result, have suffered damages in an amount presently undetermined. This is an

antitrust injury of the type that the antitrust laws were intended to punish and

prevent.

CLASS ALLEGATIONS

      76.      Plaintiff brings this action on behalf of themselves, and as a class

action under the Federal Rules of Civil Procedure, Rule 23(a) and (b)(2) seeking

equitable and injunctive relief on behalf of the following classes:

            a. All persons or entities residing in the United States that, during the

               Class Period, purchased from a Defendant a Crop Input manufactured

               by a Manufacturer Defendant;

            b. All persons or entities residing in the United States that, during the

               Class Period, purchased from a retailer other than a Retailer

               Defendant a Crop Input manufactured by a Manufacturer Defendant.

      77.      Specifically excluded from the Classes are the following:

            a. Purchasers of Crop Inputs for resale;

            b. Defendants;


                                          23
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 24 of 105




            c. The officers, directors or employees of any Defendant;

            d. Any entity in which any Defendant has a controlling interest; and any

               affiliate, legal representative, heir or assign of any Defendant;

            e. Any federal, state governmental entities, any judicial officer presiding

               over this action and the members of his/her immediate family and

               judicial staff;

            f. Any juror assigned to this action; and

            g. Any co-conspirator identified in this action.

      78.      Numerosity. Because such information is in the exclusive control of

Defendants, Plaintiff does not know the exact number of the Class members. Due

to the nature of the trade and commerce involved, Plaintiff believes that there are

thousands, if not tens of thousands, of members in the Classes and that they are

sufficiently numerous and geographically-dispersed throughout the United States

so that joinder of all Class members would be impracticable. Class treatment is the

superior method for fairly and efficiently adjudicating this controversy.

      79.      Class Identity. The above-defined Classes are readily identifiable

and are ones for which records should exist.

      80.      Typicality. Plaintiff’s claims are typical of other class members’

claims because they were injured through Defendants’ uniform misconduct and

paid supracompetitive prices for Crop Inputs. Accordingly, by proving their own

claims, Plaintiff will necessarily prove the other class members’ claims.




                                           24
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 25 of 105




      81.      Common Questions Predominate. Common legal and factual

questions exist as to all Class members. This is particularly true given the nature

of Defendants’ unlawful anticompetitive conduct, which was generally applicable

to the Classes as a whole. These questions include but are not limited to the

following:

            a. Whether Defendants engaged in a combination or conspiracy

               amongst themselves to fix, raise, maintain, and/or stabilize the prices

               of Crop Inputs in the United States;

            b. The identity of additional participants in the alleged combinations

               and conspiracy, if any;

            c. The duration of the alleged combination or conspiracy and nature of

               the acts carried out by Defendants in furtherance of the combination

               or conspiracy;

            d. Whether the alleged combination or conspiracy violated Section 1 of

               the Sherman Act;

            e. Whether the alleged combination or conspiracy had the effect of

               artificially inflating the price of Crop Inputs sold in the United States

               during the Class Period;

            f. Whether the alleged conspiracy violated state antitrust, unfair

               competition, and/or consumer protection laws;

            g. Whether the Defendants unjustly enriched themselves to the

               detriment of the Plaintiff and Class members, thereby entitling


                                           25
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 26 of 105




             Plaintiff and Class members to disgorgement of all benefits derived by

             Defendants;

          h. Whether Defendants’ conduct caused injury to the Class members;

          i. Whether Defendants took actions to conceal their unlawful

             conspiracy;

          j. The appropriate injunctive and related equitable relief; and

          k. The appropriate measure and amount of damages to which Plaintiff

             and other Class members are entitled.

      82.    Adequacy. Plaintiff can and will fairly and adequately represent and

protect the class members’ interests and have no interests that conflict with or are

antagonistic to those of the classes. Moreover, Plaintiff’s attorneys are experienced

and competent in antitrust and class action litigation.

      83.    Superiority. Class action treatment is the superior procedural

vehicle for the fair and efficient adjudication of the claims asserted because: among

other things, such treatment will permit a large number of similarly situated

persons to prosecute their common claims in a single forum simultaneously,

efficiently and without the unnecessary duplication of evidence, effort and expense

that numerous individual actions would engender. The benefits of proceeding

through the class mechanism, including providing injured persons or entities with

a method for obtaining redress for claims that it might not be practicable to pursue

individually, substantially outweigh any difficulties that may arise in management

of this class action.


                                         26
         CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 27 of 105




      84.     The prosecution of separate actions by individual Class members

would create the risk of inconsistent or varying adjudications, establishing

incompatible standards of conduct for Defendants.

      85.     Defendants have acted on grounds generally applicable to the Classes,

thereby making final injunctive relief appropriate with respect to the Classes as a

whole.

THE STATUTES OF LIMITATIONS DO NOT BAR PLAINTIFF’S CLAIMS

      86.     Any applicable statute of limitations for Plaintiff and the Classes has

been tolled and/or Defendants are equitably estopped from asserting a statute of

limitations defense by reason of Defendants’ concealment of the conspiracy.

      87.     Group boycotts and other antitrust violations are inherently self-

concealing. Throughout the Class Period, Defendants and their co-conspirators

engaged in secret conspiracies that did not reveal facts that would put Plaintiff or

the Classes on inquiry notice that there was a conspiracy to fix prices of Crop

Inputs, and effectively and affirmatively concealed their unlawful combination and

conspiracy from Plaintiff and the Classes.

      88.     Plaintiff and Class members had neither actual nor constructive

knowledge of the facts constituting their claims for relief. Plaintiff and Class

members did not discover, nor could have discovered through the exercise of

reasonable diligence, the existence of the conspiracy alleged herein until shortly

before filing this Complaint, because of the deceptive practices and secrecy

employed by Defendants and their co-conspirators to conceal their combination.


                                         27
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 28 of 105




      89.    As discussed above, the market for Crop Inputs is structured to

maximize opacity in order to deny farmers access to pricing data and product

information that farmers need to make informed decisions about Crop Inputs

purchases. The Defendants use confidentiality provisions in their contracts to

restrict disclosure of the prices of Crop Inputs. Defendants also employ seed

relabeling and bundling in order to further prevent farmers, including Plaintiff and

the Classes, from accessing pricing data and information about the Crop Inputs

market.

      90.    Plaintiff and the Classes did not have actual or constructive notice of

the conspiracy alleged herein until the Canadian Competition Bureau launched its

inquiry and issued subpoenas in February 2020, or until Defendant Corteva’s

September 2020 disclosure that the FTC had subpoenaed Corteva for documents

“in order to determine whether Corteva engaged in unfair methods of competition

through anticompetitive conduct.”

CLAIMS FOR RELIEF

FIRST CLAIM FOR RELIEF
Conspiracy to Restrain Trade in Violation of Section 1 of the Sherman
Act, 15 U.S.C. § 1

      91.    Plaintiff incorporates and realleges each and every allegation in the

preceding paragraphs, as though fully set forth herein.

      92.    Beginning in at least 2014, and continuing thereafter to the present,

Defendants, by and through their officers, directors, employees, agents, or other

representatives, have explicitly or implicitly colluded to (1) artificially raise, fix,


                                          28
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 29 of 105




maintain, and/or stabilize prices in the Crop Inputs market, and (2) jointly boycott

entities that would have introduced price-reducing electronic sales of Crop Inputs

in the United States, in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

      93.    Defendants’ actions were not mere parallel conduct but took place in

the context of multiple facts evincing a conspiratorial agreement.

      94.    First, the market for Crop Inputs is highly concentrated, as

Defendants BASF, Corteva, Syngenta, and Bayer AG dominate production in

virtually every Crop Input category, and control 85% of the corn seed market, over

75% of the soybean seed market, and over 90% of the cotton seed market. The

wholesale market is just as concentrated, with seven wholesalers accounting for

70% of all sales volume.

      95.    Second, an effective boycott of online sales platforms would not have

been feasible without coordination and cooperation between Defendants. The

boycott would only work if each Manufacturer Defendant agreed to the plan,

otherwise one Manufacturer Defendant breaking with the boycott could have

established itself as the primary supplier to online sales platforms and grown its

customer base by operating a new distribution channel for Crop Inputs, taking

market share from its rival manufacturers.

      96.    Third, Defendants had a strong motive to conspire to preserve the

presently opaque market structure. If online sales platforms succeeded in publicly

publishing price lists for Crop Inputs, then the Defendants could no longer keep

prices confidential and charge varying prices based on geography or through seed


                                         29
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 30 of 105




relabeling or bundling. The Wholesaler and Retailer Defendants were therefore

motivated to conspire amongst themselves and exert pressure on the Manufacturer

Defendants to protect their profits without having to compete on the merits of price

and services.

      97.   Fourth, Defendants formed and maintained their conspiracy using a

high degree of inter-firm communication both directly and through wholesalers

and retailers, such as through CropLife America’s annual board of directors

meeting which specifically discussed the threat posed by the entry of online sales

platforms. Because no farmer representatives are allowed to participate, these

meetings provided a forum for collusion.

      98.   Fifth, Defendants’ actions were against their apparent economic self-

interest. Providing Crop Inputs to online sales platforms presented a significant

business opportunity because those platforms represented well-financed

customers ready to purchase Crop Inputs in bulk quantity from a Manufacturer or

Wholesaler Defendant, would simplify the distribution channel and permit

Manufacturer Defendant to retain greater profit by eliminating transport costs,

rebates, and incentive programs to wholesalers and retailers, and presented an

opportunity for an individual Manufacturer Defendant to increase profits by

growing its market share through sales to farmers nationwide, not merely where

its authorized retailers were located or enjoyed the largest market share within a

specific geographic area.




                                        30
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 31 of 105




      99.    Sixth, Defendants are antitrust recidivists, which is probative of future

collusion. See, e.g., In re Nat. Gas Commodity Litig., 337 F. Supp. 2d 498, 500-01

(S.D.N.Y. 2004). Competition experts have noted that past experience

participating in cartels enables companies to spot opportunities to profitably

engage in anticompetitive conduct while evading detection. Competition Policy

International maintains a list of the “fifty-two leading recidivists,” in which

Defendants BASF and Bayer are among the top 5 leading antitrust recidivists, and

Defendant Corteva is also listed.

      100. This conspiracy was a per se violation of Section 1 of the Sherman

Antitrust Act, 15 U.S.C. § 1.

      101.   Alternatively, this conspiracy was a “quick look” or rule of reason

violation of Section 1 of the Sherman Antitrust Act. There is no legitimate business

justification for, or procompetitive benefits attributable to, Defendants’ conspiracy

and overt acts in furtherance thereof. Any business justification or pro-competitive

benefits proffered by Defendants would be pretextual, outweighed by the

anticompetitive effects of Defendants’ conduct, and, in any event, could be

achieved by means less restrictive than the conspiracy and overt acts alleged

herein.

      102. Plaintiff and the other members of the Classes have been injured, and

will continue to be injured, in their business and property by reason of Defendants’

unlawful combination, contract, conspiracy, and agreement. Plaintiff and

members of the Classes have paid more for Crop Inputs than they otherwise would


                                         31
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 32 of 105




have paid in the absence of Defendants’ collusive conduct. This injury is of the type

the federal antitrust laws were designed to prevent and flows from that which

makes Defendants’ conduct unlawful.

      103. In formulating and effectuating this conspiracy, Defendants did those

things that they combined and conspired to do, including agreeing to boycott

online sales platforms, including FBN and AgVend, by refusing to supply Crop

Inputs manufactured by Manufacturer Defendants to online sales platforms.

      104. The combination and conspiracy alleged herein has had the following

effects, among others:

         a. Price competition in the sale of Crop Inputs has been restrained,

             suppressed, and/or eliminated in the United States;

         b. Prices for Crop Inputs sold by Defendants and all of their co-

             conspirators have been fixed, raised, maintained, and stabilized at

             artificially high, non-competitive levels throughout the United States;

             and

         c. Those who purchase Crop Inputs from Defendants and their co-

             conspirators have been deprived of the benefits of free and open

             competition.

      105. Plaintiff and Class members have been injured and will continue to be

injured by paying more for Crop Inputs manufactured or sold by Defendants than

they would have paid and will pay in the absence of the combination or conspiracy

as alleged herein.


                                         32
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 33 of 105




      106. Plaintiff and Class members are entitled to an injunction against

Defendants, preventing and restraining the violations alleged herein.

SECOND CLAIM FOR RELIEF
Violation of the State Antitrust Statutes

      107. Plaintiff incorporates and realleges each and every allegation in the

preceding paragraphs, as though fully set forth herein.

      108. During the Class Period, Defendants engaged in a continuing contract,

combination, or conspiracy with respect to the sale of Crop Inputs in an

unreasonable restraint of trade in commerce, in violation of the various state

antitrust and consumer protection statutes set forth below.

      109. Defendants’ acts’ and combinations in furtherance of the conspiracy

have caused unreasonable restraints in the market for Crop Inputs.

      110.   As a result of Defendants’ unlawful conduct, Plaintiff and other

similarly situated Class members who purchased Crop Inputs have been harmed

by being forced to pay artificially inflated, supracompetitive prices for Crop Inputs.

      111.   By engaging in the foregoing conduct, Defendants intentionally and

wrongfully engaged in a contract, combination, or conspiracy in restraint of trade

in violation of the following state antitrust laws pleaded below.

      112.   Arizona. Defendants have entered into an unlawful agreement in

restraint of trade in violation of Ariz. Rev. Stat. Ann. §§ 44-1402, et seq. with

respect to purchases of Crop Inputs in Arizona by Class members and/or purchases

by Arizona residents.



                                         33
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 34 of 105




         a. Defendants’ combination or conspiracy had the following effects: (1)

             Crop Inputs price competition was restrained, suppressed, and

             eliminated throughout Arizona; (2) Crop Inputs prices were raised,

             fixed, maintained and stabilized at artificially high levels throughout

             Arizona; (3) members of the Classes were deprived of free and open

             competition; and (4) members of the Classes paid supracompetitive,

             artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct substantially

             affected Arizona commerce.

         c. As a direct and proximate result of Defendants’ unlawful conduct,

             members of the Classes have been injured in their business and

             property and are threatened with further injury.

         d. Defendants entered into agreements in restraint of trade in violation

             of Ariz. Rev. Stat. §§ 44-1401, et seq. Accordingly, members of the

             Classes seek all forms of relief available under Ariz. Rev. Stat. Ann. §§

             44-1402, et seq.

      113.   California. Defendants have entered into an unlawful agreement in

restraint of trade in violation of Cal. Bus. & Prof. Code, §§ 16720, et seq. with

respect to purchases of Crop Inputs in California by Class members and/or

purchases by California residents.

         a. During the Class Period, Defendants entered into and engaged in a

             continuing unlawful trust in restraint of the trade and commerce


                                          34
CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 35 of 105




     described above in violation of Cal. Bus. & Prof. Code § 16720, each of

     them, have acted in violation of Section 16720 to fix, raise, stabilize,

     and maintain prices of Crop Inputs at supracompetitive levels.

  b. The aforesaid violations of Cal. Bus. & Prof. Code § 16720, consisted,

     without limitation, of a continuing unlawful trust and concert of

     action among the Defendants, the substantial terms of which were to

     fix, raise, maintain, and stabilize the prices of Crop Inputs.

  c. For the purpose of forming and effectuating the unlawful trust, the

     Defendants have done those things which they combined and

     conspired to do, including but not limited to the acts, practices and

     course of conduct set forth above and the following: (1) fixing, raising,

     stabilizing, and pegging the price of Crop Inputs.

  d. The combination and conspiracy alleged herein has had, inter alia,

     the following effects: (1) price competition in the sale of Crop Inputs

     has been restrained, suppressed, and/or eliminated in the State of

     California; (2) prices for Crop Inputs sold by Defendants have been

     fixed, raised, stabilized, and pegged at artificially high, non-

     competitive levels in the State of California and throughout the United

     States; and (3) those who purchased Crop Inputs directly or indirectly

     from Defendants have been deprived of the benefit of free and open

     competition.




                                 35
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 36 of 105




         e. As a direct and proximate result of Defendants’ unlawful conduct,

             members of the Classes have been injured in their business and

             property in that they paid more for Crop Inputs than they otherwise

             would have paid in the absence of Defendants’ unlawful conduct. As a

             result of Defendants’ violation of Cal. Bus. & Prof. Code § 16720,

             members of the Classes seek treble damages and their cost of suit,

             including a reasonable attorney’s fee, pursuant to Cal. Bus. & Prof.

             Code § 16720.

      114.   Connecticut. Defendants have entered into an unlawful agreement

in restraint of trade in violation of Conn. Gen. Stat. § 35-26, et seq. with

respect to purchases of Crop Inputs in Connecticut by Class members and/or

purchases by Connecticut residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

             Crop Inputs price competition was restrained, suppressed, and

             eliminated throughout Connecticut; (2) Crop Inputs prices were

             raised, fixed, maintained, and stabilized at artificially high levels

             throughout Connecticut; (3) members of the Classes were deprived of

             free and open competition; and (4) members of the Classes paid

             supracompetitive, artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct substantially

             affected Connecticut commerce.




                                         36
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 37 of 105




         c. As a direct and proximate result of Defendants’ unlawful conduct,

             members of the Classes have been injured in their business and

             property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

             in restraint of trade in violation of Conn. Gen. Stat. § 35-26, et seq.

             Accordingly, members of the Classes seek all forms of relief available

             under Conn. Gen. Stat. § 35-24, et seq.


      115.   Hawaii. Defendants have entered into an unlawful agreement in

restraint of trade in violation of Haw. Rev. Stat. Ann. § 480-1, et seq. with

respect to purchases of Crop Inputs in Hawaii by Class members and/or purchases

by Hawaii residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

             Crop Inputs price competition was restrained, suppressed, and

             eliminated throughout Hawaii; (2) Crop Inputs prices were raised,

             fixed, maintained, and stabilized at artificially high levels throughout

             Hawaii; (3) members of the Classes were deprived of free and open

             competition; and (4) members of the Classes paid supracompetitive,

             artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct substantially

             affected Hawaii commerce.




                                          37
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 38 of 105




          c. As a direct and proximate result of Defendants’ unlawful conduct,

             members of the Classes have been injured in their business and

             property and are threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements

             in restraint of trade in violation of Haw. Rev. Stat. Ann. § 480-1, et

             seq. Accordingly, members of the Classes seek all forms of relief

             available under Haw. Rev. Stat. Ann. § 480-1, et seq.

      116.   Illinois. Defendants have entered into an unlawful agreement in

restraint of trade in violation of 740 Ill. Comp. Stat. Ann. 10/1, et seq. with respect

to purchases of Crop Inputs by Class members and/or purchases by Illinois

residents.

          a. Defendants’ combination or conspiracy had the following effects: (1)

             Crop Inputs price competition was restrained, suppressed, and

             eliminated throughout Illinois; (2) Crop Inputs prices were raised,

             fixed, maintained, and stabilized at artificially high levels throughout

             Illinois; (3) members of the Classes were deprived of free and open

             competition; and (4) members of the Classes paid supracompetitive,

             artificially inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct substantially

             affected Illinois commerce.




                                           38
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 39 of 105




         c. As a direct and proximate result of Defendants’ unlawful conduct,

             members of the Classes have been injured in their business and

             property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

             in restraint of trade in violation of 740 Ill. Comp. Stat. Ann. 10/3, et

             seq. Accordingly, members of the Classes seek all forms of relief

             available under 740 Ill. Comp. Stat. Ann. 10/3, et seq.

      117.   Iowa. Defendants have entered into an unlawful agreement in

restraint of trade in violation of Iowa Code §§ 553.4 et seq. with respect to

purchases of Crop Inputs in Iowa by Class members and/or purchases by Iowa

residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

             Crop Inputs price competition was restrained, suppressed, and

             eliminated throughout Iowa; (2) Crop Inputs prices were raised, fixed,

             maintained, and stabilized at artificially high levels throughout Iowa;

             (3) members of the Classes were deprived of free and open

             competition; and (4) members of the Classes paid supracompetitive,

             artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct substantially

             affected Iowa commerce.




                                          39
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 40 of 105




         c. As a direct and proximate result of Defendants’ unlawful conduct,

             members of the Classes have been injured in their business and

             property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

             in restraint of trade in violation of Iowa Code §§ 553.4, et seq.

             Accordingly, members of the Classes seek all forms of relief available

             under Iowa Code §§ 553.4, et seq.

      118.   Kansas. Defendants have entered into an unlawful agreement in

restraint of trade in violation of Kan. Stat. Ann. §§ 50-101, et seq. with respect

to purchases of Crop Inputs in Kansas by Class members and/or purchases by

Kansas residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

             Crop Inputs price competition was restrained, suppressed, and

             eliminated throughout Kansas; (2) Crop Inputs prices were raised,

             fixed, maintained, and stabilized at artificially high levels throughout

             Kansas; (3) members of the Classes were deprived of free and open

             competition; and (4) members of the Classes paid supracompetitive,

             artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct substantially

             affected Kansas commerce.




                                          40
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 41 of 105




         c. As a direct and proximate result of Defendants’ unlawful conduct,

             members of the Classes have been injured in their business and

             property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

             in restraint of trade in violation of Kan. Stat. Ann. §§ 50-101, et seq.

             Accordingly, members of the Classes seek all forms of relief available

             under Kan. Stat. Ann. §§ 50-101, et seq.

      119.   Maine. Defendants have entered into an unlawful agreement in

restraint of trade in violation of Me. Rev. Stat. tit. 10, §§ 1101, et seq. with

respect to purchases of Crop Inputs in Maine by Class members and/or purchases

by Maine residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

             Crop Inputs price competition was restrained, suppressed, and

             eliminated throughout Maine; (2) Crop Inputs prices were raised,

             fixed, maintained, and stabilized at artificially high levels throughout

             Maine; (3) members of the Classes were deprived of free and open

             competition; and (4) members of the Classes paid supracompetitive,

             artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct substantially

             affected Maine commerce.




                                          41
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 42 of 105




         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

            in restraint of trade in violation of Me. Rev. Stat. tit. 10, §§ 1101, et seq.

            Accordingly, members of the Classes seek all relief available under

            Me. Rev. Stat. tit. 10, §§ 1101, et seq.

      120. Maryland. Defendants have entered into an unlawful agreement in

restraint of trade in violation of Md. Code, Com. Law §§ 11-201, et seq. with

respect to purchases of Crop Inputs in Michigan by Class members and/or

purchases by Michigan residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout Maryland; (2) Crop Inputs prices were raised,

            fixed, maintained and stabilized at artificially high levels throughout

            Maryland; (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct substantially

            affected Maryland commerce.




                                          42
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 43 of 105




         c. As a direct and proximate result of Defendants’ unlawful conduct,

             members of the Classes have been injured in their business and

             property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

             in restraint of trade in violation of Md. Code, Com. Law §§ 11-201, et

             seq. Accordingly, members of the Classes seek all relief available

             under Md. Code, Com. Law §§ 11-201, et seq.

      121.   Michigan. Defendants have entered into an unlawful agreement in

restraint of trade in violation of Mich. Comp. Laws Ann. §§ 445.772, et seq.

with respect to purchases of Crop Inputs in Michigan by Class members and/or

purchases by Michigan residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

             Crop Inputs price competition was restrained, suppressed, and

             eliminated throughout Michigan; (2) Crop Inputs prices were raised,

             fixed, maintained and stabilized at artificially high levels throughout

             Michigan; (3) members of the Classes were deprived of free and open

             competition; and (4) members of the Classes paid supracompetitive,

             artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct substantially

             affected Michigan commerce.




                                          43
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 44 of 105




         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

            in restraint of trade in violation of Mich. Comp. Laws Ann. §§ 445.772,

            et seq. Accordingly, members of the Classes seek all relief available

            under Mich. Comp. Laws Ann. §§ 445.772, et seq.

      122. Minnesota. Defendants have entered into an unlawful agreement in

restraint of trade in violation of Minn. Stat. §§ 325D.51, et seq. with respect to

purchases of Crop Inputs in Minnesota by Class members and/or purchases by

Minnesota residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout Minnesota; (2) Crop Inputs prices were raised,

            fixed, maintained and stabilized at artificially high levels throughout

            Minnesota; (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct substantially

            affected Minnesota commerce.




                                         44
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 45 of 105




         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

            in restraint of trade in violation of Minn. Stat. §§ 325D.51, et seq.

            Accordingly, members of the Classes seek all relief available under

            Minn. Stat. §§ 325D.51, et seq.

      123. Mississippi. Defendants have entered into an unlawful agreement

in restraint of trade in violation of Miss. Code Ann. §§ 75-21-3, et seq. with

respect to purchases of Crop Inputs in Mississippi by Class members and/or

purchases by Mississippi residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout Mississippi; (2) Crop Inputs prices were

            raised, fixed, maintained and stabilized at artificially high levels

            throughout Mississippi; (3) members of the Classes were deprived of

            free and open competition; and (4) members of the Classes paid

            supracompetitive, artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct substantially

            affected Mississippi commerce.




                                        45
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 46 of 105




         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

            in restraint of trade in violation of Miss. Code Ann. §§ 75-21-3, et seq.

            Accordingly, members of the Classes seek all relief available under

            Miss. Code Ann. §§ 75-21-3, et seq.

      124. Nebraska. Defendants have entered into an unlawful agreement in

restraint of trade in violation of Neb. Rev. Stat. Ann. §§ 59-801, et seq. with

respect to purchases of Crop Inputs in Nebraska by Class members and/or

purchases by Nebraska residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout Nebraska; (2) Crop Inputs prices were raised,

            fixed, maintained and stabilized at artificially high levels throughout

            Nebraska; (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct substantially

            affected Nebraska commerce.




                                         46
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 47 of 105




        c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

        d. By reason of the foregoing, Defendants have entered into agreements

            in restraint of trade in violation of Neb. Rev. Stat. Ann. §§ 59-801, et

            seq. Accordingly, members of the Classes seek all relief available

            under Neb. Rev. Stat. Ann. §§ 59-801, et seq.

     125. Nevada. Defendants have entered into an unlawful agreement in

restraint of trade in violation of Nev. Rev. Stat. Ann. §§ 598A.060, et seq.

with respect to purchases of Crop Inputs in Nevada by Class members and/or

purchases by Nevada residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout Nevada; (2) Crop Inputs prices were raised,

            fixed, maintained and stabilized at artificially high levels throughout

            Nevada; (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct substantially

            affected Nevada commerce.




                                         47
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 48 of 105




         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

            in restraint of trade in violation of Nev. Rev. Stat. Ann. §§ 598A.060,

            et seq. Accordingly, members of the Classes seek all relief available

            under Nev. Rev. Stat. Ann. §§ 598A.060, et seq.

      126. New Hampshire. Defendants have entered into an unlawful

agreement in restraint of trade in violation of N.H. Rev. Stat. Ann. §§ 356:2,

et seq., with respect to purchases of Crop Inputs in New Hampshire by Class

members and/or purchases by New Hampshire residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout New Hampshire; (2) Crop Inputs prices were

            raised, fixed, maintained and stabilized at artificially high levels

            throughout New Hampshire; (3) members of the Classes were

            deprived of free and open competition; and (4) members of the

            Classes paid supracompetitive, artificially inflated prices for Crop

            Inputs.

         b. During the Class Period, Defendants’ illegal conduct substantially

            affected New Hampshire commerce.




                                       48
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 49 of 105




        c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

        d. By reason of the foregoing, Defendants have entered into agreements

            in restraint of trade in violation of N.H. Rev. Stat. Ann. §§ 356:2, et

            seq. Accordingly, members of the Classes seek all relief available

            under N.H. Rev. Stat. Ann. §§ 356:2, et seq.

     127.   New Mexico. Defendants have entered into an unlawful agreement

in restraint of trade in violation of N.M. Stat. Ann. §§ 57-1-1, et seq. with

respect to purchases of Crop Inputs in New Mexico by Class members and/or

purchases by New Mexico residents.

        a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout New Mexico; (2) Crop Inputs prices were

            raised, fixed, maintained and stabilized at artificially high levels

            throughout New Mexico; (3) members of the Classes were deprived of

            free and open competition; and (4) members of the Classes paid

            supracompetitive, artificially inflated prices for Crop Inputs.

        b. During the Class Period, Defendants’ illegal conduct substantially

            affected New Mexico commerce.




                                        49
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 50 of 105




        c. As a direct and proximate result of Defendants’ unlawful conduct,

           members of the Classes have been injured in their business and

           property and are threatened with further injury.

        d. By reason of the foregoing, Defendants have entered into agreements

           in restraint of trade in violation of N.M. Stat. Ann. §§ 57-1-1, et seq.

           Accordingly, members of the Classes seek all relief available under

           N.M. Stat. Ann. §§ 57-1-1, et seq.

     128. New York. Defendants have entered into an unlawful agreement in

restraint of trade in violation of N.Y. Gen. Bus. Law §§ 340, et seq. with

respect to purchases of Crop Inputs in New York by Class members and/or

purchases by New York residents.

        a. Defendants’ combination or conspiracy had the following effects: (1)

           Crop Inputs price competition was restrained, suppressed, and

           eliminated throughout New York; (2) Crop Inputs prices were raised,

           fixed, maintained and stabilized at artificially high levels throughout

           New York; (3) members of the Classes were deprived of free and open

           competition; and (4) members of the Classes paid supracompetitive,

           artificially inflated prices for Crop Inputss, or purchased products that

           were otherwise of lower quality than they would have been absent the

           conspirators illegal acts, or were unable to purchase products that

           they otherwise would have purchased absent the illegal conduct.




                                       50
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 51 of 105




         b. During the Class Period, Defendants’ illegal conduct substantially

            affected New York commerce.

         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

            in restraint of trade in violation of N.Y. Gen. Bus. Law §§ 340, et seq.

            The conduct set forth above is a per se violation of the Act.

            Accordingly, members of the Classes seek all relief available under

            N.Y. Gen. Bus. Law §§ 340, et seq.

      129. North Carolina. Defendants have entered into an unlawful

agreement in restraint of trade in violation of N.C. Gen. Stat. §§ 75-1, et seq.

with respect to purchases of Crop Inputs in North Carolina by Class members

and/or purchases by North Carolina residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout North Carolina; (2) Crop Inputs prices were

            raised, fixed, maintained and stabilized at artificially high levels

            throughout North Carolina; (3) members of the Classes were deprived

            of free and open competition; and (4) members of the Classes paid

            supracompetitive, artificially inflated prices for Crop Inputs.




                                        51
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 52 of 105




        b. During the Class Period, Defendants’ illegal conduct substantially

           affected North Carolina commerce.

        c. As a direct and proximate result of the Defendants’ unlawful conduct,

           members of the Classes have been injured in their business and

           property and are threatened with further injury.

        d. By reason of the foregoing, Defendants have entered into agreements

           in restraint of trade in violation of N.C. Gen. Stat. §§ 75-1, et seq.

           Accordingly, members of the Classes seek all relief available under

           N.C. Gen. Stat. §§ 75-1, et. seq.

     130. North Dakota. Defendants have entered into an unlawful

agreement in restraint of trade in violation of N.D. Cent. Code §§ 51-08.1-01,

et seq. with respect to purchases of Crop Inputs in North Dakota by Class

members and/or purchases by North Dakota residents.

        a. Defendants’ combination or conspiracy had the following effects: (1)

           Crop Inputs price competition was restrained, suppressed, and

           eliminated throughout North Dakota; (2) Crop Inputs prices were

           raised, fixed, maintained and stabilized at artificially high levels

           throughout North Dakota; (3) members of the Classes were deprived

           of free and open competition; and (4) members of the Classes paid

           supracompetitive, artificially inflated prices for Crop Inputs.

        b. During the Class Period, Defendants’ illegal conduct had a substantial

           effect on North Dakota commerce.


                                        52
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 53 of 105




         c. As a direct and proximate result of Defendants’ unlawful conduct,

             members of the Classes have been injured in their business and

             property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

             in restraint of trade in violation of N.D. Cent. Code §§ 51-08.1-01, et

             seq. Accordingly, members of the Classes seek all relief available

             under N.D. Cent. Code §§ 51-08.1-01, et seq.

      131.   Oregon. Defendants have entered into an unlawful agreement in

restraint of trade in violation of Or. Rev. Stat. §§ 646.705, et seq., with respect

to purchases of Crop Inputs in Oregon by Class members and/or purchases by

Oregon residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

             Crop Inputs price competition was restrained, suppressed, and

             eliminated throughout Oregon; (2) Crop Inputs prices were raised,

             fixed, maintained and stabilized at artificially high levels throughout

             Oregon; (3) members of the Classes were deprived of free and open

             competition; and (4) members of the Classes paid supracompetitive,

             artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct had a substantial

             effect on Oregon commerce.




                                          53
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 54 of 105




         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

            in restraint of trade in violation of Or. Rev. Stat. §§ 646.705, et seq.

            Accordingly, members of the Classes seek all relief available under Or.

            Rev. Stat. §§ 646.705, et seq.

      132. Rhode Island. Defendants have entered into an unlawful agreement

in restraint of trade in violation of 6 R.I. Gen. Laws Ann. §§ 6-36-4, et seq.

with respect to purchases of Crop Inputs in Rhode Island by Class members and/or

purchases by Rhode Island residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout Rhode Island; (2) Crop Inputs prices were

            raised, fixed, maintained, and stabilized at artificially high levels

            throughout Rhode Island; (3) members of the Classes were deprived

            of free and open competition; and (4) members of the Classes paid

            supracompetitive, artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct substantially

            affected Rhode Island commerce.




                                        54
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 55 of 105




         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

            in restraint of trade in violation of 6 R.I. Gen. Laws Ann. §§ 6-36-4, et

            seq. Accordingly, members of the Classes seek all forms of relief

            available under 6 R.I. Gen. Laws Ann. §§ 6-13.1-1, et seq.

      133. Iowa. Defendants have entered into an unlawful agreement in

restraint of trade in violation of S.D. Codified Laws §§ 37-1-3.1, et seq. with

respect to purchases of Crop Inputs in Iowa by Class members and/or purchases

by Iowa residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout Iowa; (2) Crop Inputs prices were raised, fixed,

            maintained and stabilized at artificially high levels throughout Iowa;

            (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct had a substantial

            effect on Iowa commerce.




                                         55
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 56 of 105




         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

            in restraint of trade in violation of S.D. Codified Laws §§ 37-1-3.1, et

            seq. Accordingly, members of the Classes seek all relief available

            under S.D. Codified Laws §§ 37-1-3.1, et seq.

      134. Tennessee. Defendants have entered into an unlawful agreement in

restraint of trade in violation of Tenn. Code Ann. §§ 47-25-101, et seq. with

respect to purchases of Crop Inputs in Tennessee by Class members and/or

purchases by Tennessee residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout Tennessee; (2) Crop Inputs prices were raised,

            fixed, maintained, and stabilized at artificially high levels throughout

            Tennessee; (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct had a substantial

            effect on Tennessee commerce.




                                         56
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 57 of 105




         c. As a direct and proximate result of the Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

            in restraint of trade in violation of Tenn. Code Ann. §§ 47-25-101, et

            seq. Accordingly, members of the Classes seek all relief available

            under Tenn. Code Ann. §§ 47-25-101, et seq.

      135. Utah. Defendants have entered into an unlawful agreement in

restraint of trade in violation of Utah Code Ann. §§ 76-10-3101, et seq. with

respect to purchases of Crop Inputs in Utah by Class members and/or purchases

by Utah residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout Utah; (2) Crop Inputs prices were raised, fixed,

            maintained and stabilized at artificially high levels throughout Utah;

            (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct had a substantial

            effect on Utah commerce.




                                         57
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 58 of 105




         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

            in restraint of trade in violation of Utah Code Ann. §§ 76-10-3101, et

            seq. Accordingly, members of the Classes seek all relief available

            under Utah Code Ann. §§ 76-10-3101, et seq.

      136. Vermont. Defendants have entered into an unlawful agreement in

restraint of trade in violation of Vt. Stat. Ann. tit. 9, §§ 2453, et seq. with

respect to purchases of Crop Inputs in Vermont by Class members and/or

purchases by Vermont residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout Vermont; (2) Crop Inputs prices were raised,

            fixed, maintained and stabilized at artificially high levels throughout

            Vermont; (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct had a substantial

            effect on Vermont commerce.




                                         58
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 59 of 105




         c. As a direct and proximate result of Defendants’ unlawful conduct,

             members of the Classes have been injured in their business and

             property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

             in restraint of trade in violation of Vt. Stat. Ann. tit. 9, §§ 2453, et seq.

             Accordingly, members of the Classes seek all relief available under Vt.

             Stat. Ann. tit. 9, §§ 2453, et seq.

      137.   West Virginia. Defendants have entered into an unlawful

agreement in restraint of trade in violation of W. Va. Code §§ 47-18-4, et seq.

with respect to purchases of Crop Inputs in West Virginia by Class members and/or

purchases by West Virginia residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

             Crop Inputs price competition was restrained, suppressed, and

             eliminated throughout West Virginia; (2) Crop Inputs prices were

             raised, fixed, maintained and stabilized at artificially high levels

             throughout West Virginia; (3) members of the Classes were deprived

             of free and open competition; and (4) members of the Classes paid

             supracompetitive, artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct had a substantial

             effect on West Virginia commerce.




                                           59
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 60 of 105




         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

            in restraint of trade in violation of W. Va. Code §§ 47-18-1, et seq.

            Accordingly, members of the Classes seek all relief available under W.

            Va. Code §§ 47-18-1, et seq.

      138. Wisconsin. Defendants have entered into an unlawful agreement in

restraint of trade in violation of Wis. Stat. §§ 133.01 et seq. with respect to

purchases of Crop Inputs in Wisconsin by Class members and/or purchases by

Wisconsin residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout Wisconsin; (2) Crop Inputs prices were raised,

            fixed, maintained and stabilized at artificially high levels throughout

            Wisconsin; (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct had a substantial

            effect on Wisconsin commerce.




                                         60
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 61 of 105




         c. As a direct and proximate result of Defendants’ unlawful conduct,

             members of the Classes have been injured in their business and

             property and are threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements

             in restraint of trade in violation of Wis. Stat. §§ 133.01, et seq.

             Accordingly, members of the Classes seek all relief available under

             Wis. Stat. §§ 133.01, et seq.

THIRD CLAIM FOR RELIEF
Violation of State Consumer Protection Statutes

      139. Plaintiff incorporates and realleges each and every allegation in the

preceding paragraphs, as though fully set forth herein.

      140. Defendants engaged in unfair competition, or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer

protection and unfair competition statutes listed below.

      141.   Arizona. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Ariz. Rev.

Stat. Ann. §§ 44-1521, et seq., with respect to purchases of Crop Inputs in

Arizona by Class members and/or purchases by Arizona residents.

         a. Defendants knowingly agreed to, and did in fact, act in restraint of

             trade or commerce by affecting, fixing, controlling, and/or

             maintaining at non-competitive and artificially inflated levels, the

             prices at which Crop Inputs were sold, distributed, or obtained in



                                             61
CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 62 of 105




     Arizona and took efforts to conceal their agreements from members

     of the Classes.

  b. The aforementioned conduct on the part of the Defendants

     constituted deceptive or unfair acts or practices in violation of Ariz.

     Rev. Stat. Ann. § 44-1522(A).

  c. Defendants’ unlawful conduct had the following effects: (1) Crop

     Inputs price competition was restrained, suppressed, and eliminated

     throughout Arizona; (2) Crop Inputs prices were raised, fixed,

     maintained, and stabilized at artificially high levels throughout

     Arizona; (3) members of the Classes were deprived of free and open

     competition; and (4) members of the Classes paid supracompetitive,

     artificially inflated prices for Crop Inputs.

  d. During the Class Period, Defendants’ illegal conduct substantially

     affected Arizona commerce and consumers.

  e. As a direct and proximate result of the unlawful conduct of

     Defendants, members of the Classes have been injured in their

     business and property and are threatened with further injury.

  f. Defendants have engaged in unfair competition or unfair or deceptive

     acts or practices in violation of Ariz. Rev. Stat. Ann. § 44-1522, and,

     accordingly, members of the Classes seek all relief available under that

     statute.




                                  62
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 63 of 105




      142. Arkansas. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Ark.

Code §§ 4-88-101, et seq., with respect to purchases of Crop Inputs in Arkansas

by Class members and/or purchases by Arkansas residents.

         a. Defendants knowingly agreed to, and did in fact, act in restraint of

            trade or commerce by affecting, fixing, controlling, and/or

            maintaining at non-competitive and artificially inflated levels, the

            prices at which Crop Inputs were sold, distributed, or obtained in

            Arkansas and took efforts to conceal their agreements from members

            of the Classes.

         b. The aforementioned conduct on the part of the Defendants

            constituted “unconscionable” and “deceptive” acts or practices in

            violation of Ark. Code Ann. § 4-88-107(a)(10).

         c. Defendants’ unlawful conduct had the following effects: (1) Crop

            Inputs price competition was restrained, suppressed, and eliminated

            throughout Arkansas; (2) Crop Inputs prices were raised, fixed,

            maintained, and stabilized at artificially high levels throughout

            Arkansas; (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         d. During the Class Period, Defendants’ illegal conduct substantially

            affected Arkansas commerce and consumers.


                                         63
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 64 of 105




         e. As a direct and proximate result of the unlawful conduct of

            Defendants, members of the Classes have been injured in their

            business and property and are threatened with further injury.

         f. Defendants have engaged in unfair competition or unfair or deceptive

            acts or practices in violation of Ark. Code Ann., § 4-88-107(a)(10) and,

            accordingly, members of the Classes seek all relief available under that

            statute.

      143. California. Defendants have engaged in unfair competition or

unfair, unconscionable, deceptive or fraudulent acts or practices in violation of

Cal. Bus. & Prof. Code §§ 17200, et seq, with respect to purchases of Crop

Inputs in California by Class members and/or purchases by California residents.

         a. During the Class Period, Defendants marketed, sold, or distributed

            Crop Inputs in California, and committed and continue to commit acts

            of unfair competition, as defined by Cal. Bus. & Prof. Code §§ 17200,

            et seq., by engaging in the acts and practices specified above.

         b. This claim is instituted pursuant to Cal. Bus. & Prof. Code §§ 17203

            and 17204, to obtain restitution from these Defendants for acts, as

            alleged herein, that violated Cal. Bus. & Prof. Code § 17200, commonly

            known as the Unfair Competition Law.

         c. Defendants’ conduct as alleged herein violated Cal. Bus. & Prof. Code

            § 17200. The acts, omissions, misrepresentations, practices and non-

            disclosures of Defendants, as alleged herein, constituted a common,


                                        64
CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 65 of 105




     continuous, and continuing course of conduct of unfair competition

     by means of unfair, unlawful, and/or fraudulent business acts or

     practices within the meaning of Cal. Bus. & Prof. Code §§ 17200, et

     seq., including, but not limited to, the following: (1) the violations of

     Section 1 of the Sherman Act, as set forth above; (2) the violations of

     Cal. Bus. & Prof. Code § 16720, et seq., set forth above.

  d. Defendants’ acts, omissions, misrepresentations, practices, and non-

     disclosures, as described above, are otherwise unfair, unconscionable,

     unlawful or fraudulent, whether or not in violation of Cal. Bus. & Prof.

     Code §§ 16720, et seq., and whether or not concerted or independent

     acts.

  e. Defendants’ acts or practices are unfair to consumers of Crop Inputs

     in the State of California within the meaning of Cal. Bus. & Prof. Code

     § 17200.

  f. Defendants’ acts and practices are fraudulent or deceptive within the

     meaning of Cal. Bus. & Prof. Code § 17200.

  g. Members of the Classes are entitled to full restitution and/or

     disgorgement of all revenues, earnings, profits, compensation, and

     benefits that may have been obtained by Defendants as a result of such

     business acts or practices.




                                   65
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 66 of 105




         h. The illegal conduct alleged herein is continuing and there is no

            indication that Defendants will not continue such activity into the

            future.

         i. The unlawful and unfair business practices of Defendants, each of

            them, have caused and continue to cause the members of the Classes

            to pay supracompetitive and artificially-inflated prices for Crop

            Inputs. Members of the Classes suffered injury in fact and lost money

            or property as a result of such unfair competition.

         j. The conduct of Defendants as alleged in this Complaint violates Cal.

            Bus. & Prof. Code § 17200.

         k. As alleged in this Complaint, Defendants have been unjustly enriched

            as a result of their wrongful conduct and by Defendants’ unfair

            competition. Plaintiff and the members of the Classes are accordingly

            entitled to equitable relief including restitution and/or disgorgement

            of all revenues, earnings, profits, compensation, and benefits that may

            have been obtained by Defendants as a result of such business

            practices, pursuant to Cal. Bus. & Prof. Code §§ 17203 and 17204.

      144. District of Columbia. Defendants have engaged in unfair

competition or unfair, unconscionable, deceptive or fraudulent acts or practices in

violation of D.C. Code §§ 28-3901, et seq. with respect to purchases of Crop

Inputs in D.C. by Class members and/or purchases by D.C. residents.




                                         66
CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 67 of 105




  a. Defendants agreed to, and did in fact, act in restraint of trade or

     commerce by affecting, fixing, controlling and/or maintaining, at

     artificial and/or non-competitive levels, the prices at which Crop

     Inputs were sold, distributed or obtained in the District of Columbia.

  b. The foregoing conduct constitutes “unlawful trade practices,” within

     the meaning of D.C. Code § 28-3904. Members of the Classes were not

     aware of Defendants’ price-fixing conspiracy and were therefore

     unaware that they were being unfairly and illegally overcharged.

     There was a gross disparity of bargaining power between the parties

     with respect to the price charged by Defendants for Crop Inputs.

     Defendants had the sole power to set that price and members of the

     Classes had no power to negotiate a lower price. Moreover, members

     of the Classes lacked any meaningful choice in purchasing Crop Inputs

     because they were unaware of the unlawful overcharge and there was

     no alternative source of supply through which members of the Classes

     could avoid the overcharges. Defendants’ conduct with regard to sales

     of Crop Inputs, including their illegal conspiracy to secretly fix the

     price of Crop Inputs at supracompetitive levels and overcharge

     consumers, was substantively unconscionable because it was one-

     sided and unfairly benefited Defendants at the expense of members of

     the Classes. Defendants took grossly unfair advantage of members of

     the Classes. The suppression of competition that has resulted from


                                67
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 68 of 105




            Defendants’ conspiracy has ultimately resulted in unconscionably

            higher prices for consumers so that there was a gross disparity

            between the price paid and the value received for Crop Inputs.

         c. Defendants’ unlawful conduct had the following effects: (1) Crop

            Inputs price competition was restrained, suppressed, and eliminated

            throughout the District of Columbia; (2) Crop Inputs prices were

            raised, fixed, maintained, and stabilized at artificially high levels

            throughout the District of Columbia; (3) members of the Classes were

            deprived of free and open competition; and (4) members of the

            Classes paid supracompetitive, artificially inflated prices for Crop

            Inputs.

         d. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured and are threatened with

            further injury. Defendants have engaged in unfair competition or

            unfair or deceptive acts or practices in violation of D.C. Code §§ 28-

            3901, et seq., and, accordingly, members of the Classes seek all relief

            available under that statute.

      145. Florida. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Fla. Stat.

§§ 501.201, et seq, with respect to purchases of Crop Inputs in Florida by Class

members and/or purchases by Florida residents.




                                        68
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 69 of 105




        a. Defendants’ unlawful conduct had the following effects: (1) Crop

            Inputs price competition was restrained, suppressed, and eliminated

            throughout Florida; (2) Crop Inputs prices were raised, fixed,

            maintained, and stabilized at artificially high levels throughout

            Florida; (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct substantially

            affected Florida commerce and consumers.

         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured and are threatened with

            further injury.

         d. Defendants have engaged in unfair competition or unfair or deceptive

            acts or practices in violation of Fla. Stat. §§ 501.201, et seq., and,

            accordingly, members of the Classes seek all relief available under that

            statute.

      146. Hawaii. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Haw.

Rev. Stat. Ann. §§ 480-1, et seq. with respect to purchases of Crop Inputs in

Hawaii by Class members and/or purchases by Hawaii residents.

         a. Defendants’ unlawful conduct had the following effects: (1) Crop

            Inputs price competition was restrained, suppressed, and eliminated


                                         69
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 70 of 105




             throughout Hawaii; (2) Crop Inputs prices were raised, fixed,

             maintained, and stabilized at artificially high levels throughout

             Hawaii; (3) members of the Classes were deprived of free and open

             competition; and (4) members of the Classes paid supra-competitive,

             artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct substantially

             affected Hawaii commerce and consumers.

         c. As a direct and proximate result of Defendants’ unlawful conduct,

             members of the Classes have been injured and are threatened with

             further injury.

         d. Defendants have engaged in unfair competition or unfair or deceptive

             acts or practices in violation of Haw. Rev. Stat. Ann. §§ 480-1, et seq.,

             and, accordingly, members of the Classes seek all relief available

             under that statute.

      147.   Illinois. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of 815 Ill.

Comp. Stat. Ann. 505/1, et seq. with respect to purchases of Crop Inputs in

Illinois by Class members and/or purchases by Illinois residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

             Crop Inputs price competition was restrained, suppressed, and

             eliminated throughout Illinois; (2) Crop Inputs prices were raised,

             fixed, maintained, and stabilized at artificially high levels throughout


                                          70
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 71 of 105




            Illinois; (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct had a substantial

            effect on Illinois commerce.

         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. Defendants have engaged in unfair competition or unfair or deceptive

            acts or practices in violation of 815 Ill. Comp. Stat. Ann. 505/1, et seq.,

            and, accordingly, members of the Classes seek all relief available

            under that statute.

      148. Kansas. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Kan.

Stat. Ann. §§ 50-623, et seq., with respect to purchases of Crop Inputs in

Kansas by Class members and/or purchases by Kansas residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout Kansas; (2) Crop Inputs prices were raised,

            fixed, maintained, and stabilized at artificially high levels throughout

            Kansas; (3) members of the Classes were deprived of free and open




                                         71
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 72 of 105




            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct had a substantial

            effect on Kansas commerce.

         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. Defendants have engaged in unfair competition or unfair or deceptive

            acts or practices in violation of Kan. Stat. Ann. §§ 50-623, et seq. and,

            accordingly, members of the Classes seek all relief available under that

            statute.

      149. Maine.      Have     engaged        in   unfair   competition   or   unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Me. Rev.

Stat. tit. 5, §§ 207, et seq. with respect to purchases of Crop Inputs in Maine by

Class members and/or purchases by Maine residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout Maine; (2) Crop Inputs prices were raised,

            fixed, maintained, and stabilized at artificially high levels throughout

            Maine; (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.


                                          72
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 73 of 105




         b. During the Class Period, Defendants’ illegal conduct had a substantial

            effect on Maine commerce.

         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. Defendants have engaged in unfair competition or unfair or deceptive

            acts or practices in violation of Me. Rev. Stat. tit. 5, §§ 207, et seq.,

            and, accordingly, members of the Classes seek all relief available

            under that statute.

      150. Massachusetts. Have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Mass.

Gen. Laws ch. 93A, § 2 with respect to purchases of Crop Inputs in

Massachusetts by Class members and/or purchases by Massachusetts residents.

         a. Defendants were engaged in trade or commerce as defined by Mass.

            Gen. Laws ch. 93A.

         b. Defendants agreed to, and did in fact, act in restraint of trade or

            commerce in a market which includes Massachusetts, by affecting,

            fixing, controlling, and/or maintaining at artificial and non-

            competitive levels, the prices at which Crop Inputs were sold,

            distributed, or obtained in Massachusetts and took efforts to conceal

            their agreements from members of the Classes.




                                        73
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 74 of 105




         c. Defendants’ unlawful conduct had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Massachusetts; (2) Crop Inputs prices were raised, fixed,

             maintained, and stabilized at artificially high levels throughout

             Massachusetts; (3) members of the Classes were deprived of free and

             open      competition;   and    (4)   members   of   the   Classes   paid

             supracompetitive, artificially inflated prices for Crop Inputs.

         d. As a direct and proximate result of Defendants’ unlawful conduct,

             members of the Classes were injured and are threatened with further

             injury.

         e. Defendants have or will be served with a demand letter in accordance

             with Mass. Gen. Laws ch. 93A, § 9, or, upon information and belief,

             such service of a demand letter was unnecessary due to the defendant

             not maintaining a place of business within the Commonwealth of

             Massachusetts or not keeping assets within the Commonwealth.

         f. By reason of the foregoing, Defendants engaged in unfair competition

             and unfair or deceptive acts or practices, in violation of Mass. Gen.

             Laws ch. 93A, §2. Defendants’ violations of Chapter 93A were

             knowing or willful, entitling members of the Classes to multiple

             damages.

      151.   Michigan. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Mich.


                                            74
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 75 of 105




Comp. Laws Ann. §§ 445.901, et seq. with respect to purchases of Crop Inputs

in Michigan by Class members and/or purchases by Michigan residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout Michigan; (2) Crop Inputs prices were raised,

            fixed, maintained, and stabilized at artificially high levels throughout

            Michigan; (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct had a substantial

            effect on Michigan commerce.

         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. Defendants have engaged in unfair competition or unfair or deceptive

            acts or practices in violation of Mich. Comp. Laws Ann. §§ 445.901, et

            seq. and, accordingly, members of the Classes seek all relief available

            under that statute.

      152. Minnesota. Defendants have engaged in unfair competition or

unfair, unconscionable, deceptive or fraudulent acts or practices in violation of

Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31 with respect to




                                         75
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 76 of 105




purchases of Crop Inputs in Minnesota by Class members and/or purchases by

Minnesota residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout Minnesota; (2) Crop Inputs prices were raised,

            fixed, maintained, and stabilized at artificially high levels throughout

            Minnesota; (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct had a substantial

            effect on Minnesota commerce.

         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. Defendants have engaged in unfair competition or unfair or deceptive

            acts or practices in violation of Minn. Stat. §§ 325F.68, et seq., and

            Minn. Stat. § 8.31 and, accordingly, members of the Classes seek all

            relief available under that statute.

      153. Missouri. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Mo. Ann.

Stat. §§ 407.010, et seq., with respect to purchases of Crop Inputs in Missouri

by Class members and/or purchases by Missouri residents.


                                         76
CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 77 of 105




  a. Plaintiff and the Class purchased Crop Inputs for personal, family, or

     household purposes.

  b. Defendants engaged in the conduct described herein in connection

     with the sale of Crop Inputs in trade or commerce in a market that

     includes Missouri.

  c. Defendants agreed to, and did in fact affect, fix, control, and/or

     maintain, at artificial and non-competitive levels, the prices at which

     Crop Inputs were sold, distributed, or obtained in Missouri, which

     conduct constituted unfair practices in that it was unlawful under

     federal and state law, violated public policy, was unethical, oppressive

     and unscrupulous, and caused substantial injury to members of the

     Classes.

  d. Defendants concealed, suppressed, and omitted to disclose material

     facts to members of the Classes concerning Defendants’ unlawful

     activities and artificially inflated prices for Crop Inputs. The

     concealed, suppressed, and omitted facts would have been important

     to members of the Classes as they related to the cost of Crop Inputs

     they purchased.

  e. Defendants misrepresented the real cause of price increases and/or

     the absence of price reductions in Crop Inputs by making public

     statements that were not in accord with the facts.




                                 77
CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 78 of 105




  f. Defendants’ statements and conduct concerning the price of Crop

     Inputs were deceptive as they had the tendency or capacity to mislead

     members of the Classes to believe that they were purchasing Crop

     Inputs at prices established by a free and fair market.

  g. Defendants’ unlawful conduct had the following effects: (1) Crop

     Inputs price competition was restrained, suppressed, and eliminated

     throughout Missouri; (2) Crop Inputs prices were raised, fixed,

     maintained, and stabilized at artificially high levels throughout

     Missouri; (3) members of the Classes were deprived of free and open

     competition; and (4) members of the Classes paid supracompetitive,

     artificially inflated prices for Crop Inputs.

  h. The foregoing acts and practices constituted unlawful practices in

     violation of Mo. Ann. Stat. §§ 407.010, et seq.

  i. As a direct and proximate result of the above-described unlawful

     practices, members of the Classes suffered ascertainable loss of money

     or property.

  j. Accordingly, members of the Classes seek all relief available under

     Mo. Ann. Stat. § 407.020, which prohibits “the act, use or employment

     by any person of any deception, fraud, false pretense, false promise,

     misrepresentation, unfair practice or the concealment, suppression,

     or omission of any material fact in connection with the sale or

     advertisement of any merchandise in trade or commerce…,” as further


                                  78
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 79 of 105




            interpreted by Mo. Code Regs. Ann. tit. 15, §§ 60-7.010, et seq., Mo.

            Code Regs. Ann. tit. 15, §§ 60-8.010, et seq., and Mo. Code Regs. Ann.

            tit. 15, §§ 60-9.010, et seq., and Mo. Ann. Stat. § 407.025, which

            provides for the relief sought in this count.

      154. Montana. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Mont.

Code §§ 30-14-101, et seq. with respect to purchases of Crop Inputs in Montana

by Class members and/or purchases by Montana residents.

         a. Defendants’ unlawful conduct had the following effects: (1) Crop

            Inputs price competition was restrained, suppressed, and eliminated

            throughout Montana; (2) Crop Inputs prices were raised, fixed,

            maintained, and stabilized at artificially high levels throughout

            Montana; (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct substantially

            affected Montana commerce and consumers.

         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured and are threatened with

            further injury.

         d. Defendants have engaged in unfair competition or unfair or deceptive

            acts or practices in violation of Mont. Code, §§ 30-14-101, et seq., and,


                                         79
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 80 of 105




             accordingly, members of the Classes seek all relief available under that

             statute.

      155.   Nebraska. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Neb. Rev.

Stat. Ann. §§ 59-1601, et seq, with respect to purchases of Crop Inputs in

Nebraska by Class members and/or purchases by Nebraska residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

             Crop Inputs price competition was restrained, suppressed, and

             eliminated throughout Nebraska; (2) Crop Inputs prices were raised,

             fixed, maintained, and stabilized at artificially high levels throughout

             Nebraska; (3) members of the Classes were deprived of free and open

             competition; and (4) members of the Classes paid supracompetitive,

             artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct had a substantial

             effect on Nebraska commerce.

         c. As a direct and proximate result of Defendants’ unlawful conduct,

             members of the Classes have been injured in their business and

             property and are threatened with further injury.

         d. Defendants have engaged in unfair competition or unfair or deceptive

             acts or practices in violation of Neb. Rev. Stat. Ann. §§ 59-1601, et seq.

             and, accordingly, members of the Classes seek all relief available

             under that statute.


                                          80
       CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 81 of 105




      156. Nevada. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Nev. Rev.

Stat. Ann. §§ 598.0903, et seq. with respect to purchases of Crop Inputs in

Nevada by Class members and/or purchases by Nevada residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

             Crop Inputs price competition was restrained, suppressed, and

             eliminated throughout Nevada; (2) Crop Inputs prices were raised,

             fixed, maintained, and stabilized at artificially high levels throughout

             Nevada; (3) members of the Classes were deprived of free and open

             competition; and (4) members of the Classes paid supracompetitive,

             artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct had a substantial

             effect on Nevada commerce.

         c. As a direct and proximate result of Defendants’ unlawful conduct,

             members of the Classes have been injured in their business and

             property and are threatened with further injury.

         d. Defendants have engaged in unfair competition or unfair or deceptive

             acts or practices in violation of Nev. Rev. Stat. Ann. §§ 598.0903, et

             seq. and, accordingly, members of the Classes seek all relief available

             under that statute.

      157.   New Hampshire. Defendants have engaged in unfair competition

or unfair, unconscionable, deceptive or fraudulent acts or practices in violation of


                                          81
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 82 of 105




N.H. Rev. Stat. Ann. §§ 358-A:1, et seq. with respect to purchases of Crop

Inputs in New Hampshire by Class members and/or purchases by New Hampshire

residents.

         a. Defendants willingly and knowingly agreed to, and did in fact, act in

             restraint of trade or commerce by affecting, fixing, controlling, and/or

             maintaining at non-competitive and artificially inflated levels, the

             prices at which Crop Inputs were sold, distributed or obtained in New

             Hampshire and took efforts to conceal their agreements from

             members of the Classes.

         b. The aforementioned conduct on the part of Defendants constituted

             “unconscionable trade practices,” in violation of N.H. Rev. Stat. §§

             358-A:1, et seq., in that such conduct, inter alia, resulted in a gross

             disparity between the value received by members of the Classes and

             the prices paid by them for Crop Inputs as set forth in N.H. Rev. Stat.

             §§ 358-A:1, et seq.. Members of the Classes were not aware of

             Defendants’ price-fixing conspiracy and were therefore unaware that

             they were being unfairly and illegally overcharged. There was a gross

             disparity of bargaining power between the parties with respect to the

             price charged by Defendants for Crop Inputs. Defendants had the sole

             power to set that price and members of the Classes had no power to

             negotiate a lower price. Moreover, members of the Classes lacked any

             meaningful choice in purchasing Crop Inputs because they were


                                         82
CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 83 of 105




     unaware of the unlawful overcharge and there was no alternative

     source of supply through which members of the Classes could avoid

     the overcharges. Defendants’ conduct with regard to sales of Crop

     Inputs, including their illegal conspiracy to secretly fix the price of

     Crop Inputs at supracompetitive levels and overcharge consumers,

     was substantively unconscionable because it was one-sided and

     unfairly benefited Defendants at the expense of members of the

     Classes. Defendants took grossly unfair advantage of members of the

     Classes. The suppression of competition that has resulted from

     Defendants’ conspiracy has ultimately resulted in unconscionably

     higher prices for consumers so that there was a gross disparity

     between the price paid and the value received for Crop Inputs.

  c. Defendants’ unlawful conduct had the following effects: (1) Crop

     Inputs price competition was restrained, suppressed, and eliminated

     throughout New Hampshire; (2) Crop Inputs prices were raised, fixed,

     maintained, and stabilized at artificially high levels throughout New

     Hampshire; (3) members of the Classes were deprived of free and

     open   competition;    and    (4)   members    of   the   Classes   paid

     supracompetitive, artificially inflated prices for Crop Inputs.

  d. During the Class Period, Defendants’ illegal conduct substantially

     affected New Hampshire commerce and consumers.




                                  83
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 84 of 105




         e. As a direct and proximate result of the unlawful conduct of

            Defendants, members of the Classes have been injured and are

            threatened with further injury.

         f. Defendants have engaged in unfair competition or unfair or deceptive

            acts or practices in violation of N.H. Rev. Stat. Ann. §§ 358-A:1, et seq.,

            and, accordingly, members of the Classes seek all relief available

            under that statute.

      158. New Mexico. Defendants have engaged in unfair competition or

unfair, unconscionable, deceptive or fraudulent acts or practices in violation of

N.M. Stat. Ann. §§ 57-12-1, et seq. with respect to purchases of Crop Inputs in

New Mexico by Class members and/or purchases by New Mexico residents.

         a. Defendants agreed to, and did in fact, act in restraint of trade or

            commerce by affecting, fixing, controlling, and/or maintaining at

            non-competitive and artificially inflated levels, the prices at which

            Crop Inputs were sold, distributed or obtained in New Mexico and

            took efforts to conceal their agreements from members of the Classes.

         b. The aforementioned conduct on the part of Defendants constituted

            “unconscionable trade practices,” in violation of N.M. Stat. Ann. § 57-

            12-3, in that such conduct, inter alia, resulted in a gross disparity

            between the value received by members of the Classes and the prices

            paid by them for Crop Inputs as set forth in N.M. Stat. Ann. § 57-12-

            2(E). Members of the Classes were not aware of Defendants’ price-


                                         84
CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 85 of 105




     fixing conspiracy and were therefore unaware that they were being

     unfairly and illegally overcharged. There was a gross disparity of

     bargaining power between the parties with respect to the price

     charged by Defendants for Crop Inputs. Defendants had the sole

     power to set that price and members of the Classes had no power to

     negotiate a lower price. Moreover, members of the Classes lacked any

     meaningful choice in purchasing Crop Inputs because they were

     unaware of the unlawful overcharge and there was no alternative

     source of supply through which members of the Classes could avoid

     the overcharges. Defendants’ conduct with regard to sales of Crop

     Inputs, including their illegal conspiracy to secretly fix the price of

     Crop Inputs at supracompetitive levels and overcharge consumers,

     was substantively unconscionable because it was one-sided and

     unfairly benefited Defendants at the expense of members of the

     Classes. Defendants took grossly unfair advantage of members of the

     Classes. The suppression of competition that has resulted from

     Defendants’ conspiracy has ultimately resulted in unconscionably

     higher prices for consumers so that there was a gross disparity

     between the price paid and the value received for Crop Inputs.

  c. Defendants’ unlawful conduct had the following effects: (1) Crop

     Inputs price competition was restrained, suppressed, and eliminated

     throughout New Mexico; (2) Crop Inputs prices were raised, fixed,


                                85
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 86 of 105




            maintained, and stabilized at artificially high levels throughout New

            Mexico; (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         d. During the Class Period, Defendants’ illegal conduct substantially

            affected New Mexico commerce and consumers.

         e. As a direct and proximate result of the unlawful conduct of

            Defendants, members of the Classes have been injured and are

            threatened with further injury.

         f. Defendants have engaged in unfair competition or unfair or deceptive

            acts or practices in violation of N.M. Stat. Ann. §§ 57-12-1, et seq., and,

            accordingly, members of the Classes seek all relief available under that

            statute.

      159. New York. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of N.Y. Gen.

Bus. Law §§ 349, et seq. with respect to purchases of Crop Inputs in New York

by Class members and/or purchases by New York residents.

         a. Defendants agreed to, and did in fact, act in restraint of trade or

            commerce by affecting, fixing, controlling and/or maintaining, at

            artificial and non-competitive levels, the prices at which Crop Inputs

            were sold, distributed or obtained in New York and took efforts to

            conceal their agreements from members of the Classes.


                                         86
CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 87 of 105




  b. Defendants made public statements about the prices of Crop Inputs

     that Defendants knew would be seen by New York consumers; such

     statements either omitted material information that rendered the

     statements that they made materially misleading or affirmatively

     misrepresented the real cause of price increases for Crop Inputs; and

     Defendants alone possessed material information that was relevant to

     consumers but failed to provide the information.

  c. Because of Defendants’ unlawful trade practices in the State of New

     York, New York consumer class members who indirectly purchased

     Crop Inputs were misled to believe that they were paying a fair price

     for Crop Inputs or the price increases for Crop Inputs were for valid

     business reasons; and similarly situated consumers were potentially

     affected by Defendants’ conspiracy.

  d. Defendants knew that their unlawful trade practices with respect to

     pricing Crop Inputs would have an impact on New York consumers

     and not just the Defendants’ direct customers.

  e. Defendants knew that their unlawful trade practices with respect to

     pricing Crop Inputs would have a broad impact, causing consumer

     class members who indirectly purchased Crop Inputs to be injured by

     paying more for Crop Inputs than they would have paid in the absence

     of Defendants’ unlawful trade acts and practices.




                                87
CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 88 of 105




  f. The conduct of the Defendants described herein constitutes

     consumer-oriented deceptive acts or practices within the meaning of

     N.Y. Gen. Bus. Law § 349, which resulted in consumer injury and

     broad adverse impact on the public at large, and harmed the public

     interest of New York State in an honest marketplace in which

     economic activity is conducted in a competitive manner.

  g. Defendants’ unlawful conduct had the following effects: (1) Crop

     Inputs price competition was restrained, suppressed, and eliminated

     throughout New York; (2) Crop Inputs prices were raised, fixed,

     maintained, and stabilized at artificially high levels throughout New

     York; (3) members of the Classes were deprived of free and open

     competition; and (4) members of the Classes paid supracompetitive,

     artificially inflated prices for Crop Inputs.

  h. During the Class Period, Defendants’ marketed, sold, or distributed

     Crop Inputs in New York, and Defendants’ illegal conduct

     substantially affected New York commerce and consumers.

  i. During the Class Period, each of the Defendants named herein,

     directly, or indirectly and through affiliates they dominated and

     controlled, manufactured, sold and/or distributed Crop Inputs in New

     York.

  j. Members of the Classes seek all relief available pursuant to N.Y. Gen.

     Bus. Law § 349(h).


                                  88
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 89 of 105




      160. North Carolina. Defendants have engaged in unfair competition or

unfair, unconscionable, deceptive or fraudulent acts or practices in violation of

N.C. Gen. Stat. §§ 75-1.1, et seq. with respect to purchases of Crop Inputs in

North Carolina by Class members and/or purchases by North Carolina residents.

         a. Defendants agreed to, and did in fact, act in restraint of trade or

            commerce by affecting, fixing, controlling and/or maintaining, at

            artificial and non-competitive levels, the prices at which Crop Inputs

            were sold, distributed or obtained in North Carolina and took efforts

            to conceal their agreements from members of the Classes.

         b. Defendants’ price-fixing conspiracy could not have succeeded absent

            deceptive conduct by Defendants to cover up their illegal acts. Secrecy

            was integral to the formation, implementation and maintenance of

            Defendants’    price-fixing        conspiracy.   Defendants   committed

            inherently deceptive and self-concealing actions, of which members

            of the Classes could not possibly have been aware. Defendants

            publicly provided pre-textual and false justifications regarding their

            price increases. Defendants’ public statements concerning the price of

            Crop Inputs created the illusion of competitive pricing controlled by

            market forces rather than supracompetitive pricing driven by

            Defendants’ illegal conspiracy. Moreover, Defendants deceptively

            concealed their unlawful activities by mutually agreeing not to divulge

            the existence of the conspiracy to outsiders, conducting meetings and


                                          89
CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 90 of 105




     conversations in secret, and avoiding the creation of documents which

     would reveal the antitrust violations.

  c. The conduct of the Defendants described herein constitutes

     consumer-oriented deceptive acts or practices within the meaning of

     North Carolina law, which resulted in consumer injury and broad

     adverse impact on the public at large, and harmed the public interest

     of North Carolina consumers in an honest marketplace in which

     economic activity is conducted in a competitive manner.

  d. Defendants’ unlawful conduct had the following effects: (1) Crop

     Inputs price competition was restrained, suppressed, and eliminated

     throughout North Carolina; (2) Crop Inputs prices were raised, fixed,

     maintained, and stabilized at artificially high levels throughout North

     Carolina; (3) members of the Classes were deprived of free and open

     competition; and (4) members of the Classes paid supracompetitive,

     artificially inflated prices for Crop Inputs.

  e. During the Class Period, Defendants’ marketed, sold, or distributed

     Crop Inputs in North Carolina, and Defendants’ illegal conduct

     substantially affected North Carolina commerce and consumers.

  f. During the Class Period, each of the Defendants named herein,

     directly, or indirectly and through affiliates they dominated and

     controlled, manufactured, sold and/or distributed Crop Inputs in

     North Carolina.


                                  90
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 91 of 105




         g. Members of the Classes seek actual damages for their injuries caused

             by these violations in an amount to be determined at trial and are

             threatened with further injury. Defendants have engaged in unfair

             competition or unfair or deceptive acts or practices in violation of N.C.

             Gen. Stat. §§ 75-1.1, et seq., and, accordingly, members of the Classes

             seek all relief available under that statute.

      161.   Oregon. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Or. Rev.

Stat. §§ 646.605, et seq. with respect to purchases of Crop Inputs in Oregon by

Class members and/or purchases by Oregon residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

             Crop Inputs price competition was restrained, suppressed, and

             eliminated throughout Oregon; (2) Crop Inputs prices were raised,

             fixed, maintained, and stabilized at artificially high levels throughout

             Oregon; (3) members of the Classes were deprived of free and open

             competition; and (4) members of the Classes paid supracompetitive,

             artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct had a substantial

             effect on Oregon commerce.

         c. As a direct and proximate result of Defendants’ unlawful conduct,

             members of the Classes have been injured in their business and

             property and are threatened with further injury.


                                          91
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 92 of 105




         d. Defendants have engaged in unfair competition or unfair or deceptive

             acts or practices in violation of Or. Rev. Stat. §§ 646.605, et seq., and,

             accordingly, members of the Classes seek all relief available under that

             statute.

      162. Rhode Island. Defendants have engaged in unfair competition or

unfair, unconscionable, deceptive or fraudulent acts or practices in violation of 6

R.I. Gen. Laws Ann. §§ 6-13.1-1, et seq. with respect to purchases of Crop

Inputs in Rhode Island by Class members and/or purchases by Rhode Island

residents.

         a. Members of this Class purchased Crop Inputs for personal, family, or

             household purposes.

         b. Defendants agreed to, and did in fact, act in restraint of trade or

             commerce in a market that includes Rhode Island, by affecting, fixing,

             controlling, and/or maintaining, at artificial and non-competitive

             levels, the prices at which Crop Inputs were sold, distributed, or

             obtained in Rhode Island.

         c. Defendants deliberately failed to disclose material facts to members

             of the Classes concerning Defendants’ unlawful activities and

             artificially inflated prices for Crop Inputs. Defendants owed a duty to

             disclose such facts, and considering the relative lack of sophistication

             of the average, non-business consumer, Defendants breached that

             duty by their silence. Defendants misrepresented to all consumers


                                          92
CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 93 of 105




     during the Class Period that Defendants’ Crop Inputs prices were

     competitive and fair.

  d. Defendants’ unlawful conduct had the following effects: (1) Crop

     Inputs price competition was restrained, suppressed, and eliminated

     throughout Rhode Island; (2) Crop Inputs prices were raised, fixed,

     maintained, and stabilized at artificially high levels throughout Rhode

     Island; (3) members of the Classes were deprived of free and open

     competition; and (4) members of the Classes paid supracompetitive,

     artificially inflated prices for Crop Inputs.

  e. As a direct and proximate result of the Defendants’ violations of law,

     members of the Classes suffered an ascertainable loss of money or

     property as a result of Defendants’ use or employment of

     unconscionable and deceptive commercial practices as set forth

     above. That loss was caused by Defendants’ willful and deceptive

     conduct, as described herein.

  f. Defendants’       deception,       including     their     affirmative

     misrepresentations and omissions concerning the price of Crop

     Inputs, likely misled all consumers acting reasonably under the

     circumstances to believe that they were purchasing Crop Inputs at

     prices set by a free and fair market. Defendants’ affirmative

     misrepresentations and omissions constitute information important




                                  93
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 94 of 105




            to members of the Classes as they related to the cost of Crop Inputs

            they purchased.

         g. Defendants have engaged in unfair competition or unfair or deceptive

            acts or practices in violation of 6 Rhode Island Gen. Laws. Ann. § 6-

            13.1-1, et seq., and, accordingly, members of the Classes seek all relief

            available under that statute.

      163. South Carolina. Defendants have engaged in unfair competition or

unfair, unconscionable, deceptive or fraudulent acts or practices in violation of

S.C. Code Ann. §§ 39-5-10, et seq. with respect to purchases of Crop Inputs in

South Carolina by Class members and/or purchases by South Carolina residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout South Carolina; (2) Crop Inputs prices were

            raised, fixed, maintained, and stabilized at artificially high levels

            throughout South Carolina; (3) members of the Classes were deprived

            of free and open competition; and (4) members of the Classes paid

            supracompetitive, artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct had a substantial

            effect on South Carolina commerce.

         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.


                                        94
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 95 of 105




        d. Defendants have engaged in unfair competition or unfair or deceptive

           acts or practices in violation of S.C. Code Ann. §§ 39-5-10, et seq., and,

           accordingly, members of the Classes seek all relief available under that

           statute.

     164. Iowa. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of S.D.

Codified Laws § 37-24-6 with respect to purchases of Crop Inputs in Iowa by

Class members and/or purchases by Iowa residents.

        a. Defendants’ combination or conspiracy had the following effects: (1)

           Crop Inputs price competition was restrained, suppressed, and

           eliminated throughout Iowa; (2) Crop Inputs prices were raised, fixed,

           maintained, and stabilized at artificially high levels throughout Iowa;

           (3) members of the Classes were deprived of free and open

           competition; and (4) members of the Classes paid supracompetitive,

           artificially inflated prices for Crop Inputs.

        b. During the Class Period, Defendants’ illegal conduct had a substantial

           effect on Iowa commerce.

        c. As a direct and proximate result of Defendants’ unlawful conduct,

           members of the Classes have been injured in their business and

           property and are threatened with further injury.

        d. Defendants have engaged in unfair competition or unfair or deceptive

           acts or practices in violation of S.D. Codified Laws § 37-24-6, and,


                                        95
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 96 of 105




            accordingly, members of the Classes seek all relief available under that

            statute.

      165. Tennessee. Defendants have engaged in unfair competition or

unfair, unconscionable, deceptive or fraudulent acts or practices in violation of

Tenn. Code Ann. §§ 47-18-101, et seq. with respect to purchases of Crop

Inputs in Tennessee by Class members and/or purchases by Tennessee residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout Tennessee; (2) Crop Inputs prices were raised,

            fixed, maintained, and stabilized at artificially high levels throughout

            Tennessee; (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct had a substantial

            effect on Tennessee commerce.

         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. Defendants have engaged in unfair competition or unfair or deceptive

            acts or practices in violation of Tenn. Code Ann. §§ 47-18-101, et seq,

            and, accordingly, members of the Classes seek all relief available

            under that statute.


                                         96
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 97 of 105




      166. Utah. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Utah

Code Ann. §§ 13-11-1, et seq. with respect to purchases of Crop Inputs in Utah

by Class members and/or purchases by Utah residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

             Crop Inputs price competition was restrained, suppressed, and

             eliminated throughout Utah; (2) Crop Inputs prices were raised, fixed,

             maintained, and stabilized at artificially high levels throughout Utah;

             (3) members of the Classes were deprived of free and open

             competition; and (4) members of the Classes paid supracompetitive,

             artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct had a substantial

             effect on Utah commerce.

         c. As a direct and proximate result of Defendants’ unlawful conduct,

             members of the Classes have been injured in their business and

             property and are threatened with further injury.

         d. Defendants have engaged in unfair competition or unfair or deceptive

             acts or practices in violation of Utah Code Ann. §§ 13-11-1, et seq., and,

             accordingly, members of the Classes seek all relief available under that

             statute.

      167.   Virginia. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Va. Code


                                          97
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 98 of 105




Ann. §§ 59.1-196, et seq. with respect to purchases of Crop Inputs in Virginia

by Class members and/or purchases by Virginia residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout Virginia; (2) Crop Inputs prices were raised,

            fixed, maintained, and stabilized at artificially high levels throughout

            Virginia; (3) members of the Classes were deprived of free and open

            competition; and (4) members of the Classes paid supracompetitive,

            artificially inflated prices for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct had a substantial

            effect on Virginia commerce.

         c. As a direct and proximate result of Defendants’ unlawful conduct,

            members of the Classes have been injured in their business and

            property and are threatened with further injury.

         d. Defendants have engaged in unfair competition or unfair or deceptive

            acts or practices in violation of Va. Code Ann. §§ 59.1-196, et seq, and,

            accordingly, members of the Classes seek all relief available under that

            statute.

      168. Vermont. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Vt. Stat.

Ann. tit. 9, §§ 2453, et seq. with respect to purchases of Crop Inputs in Vermont

by Class members and/or purchases by Vermont residents.


                                         98
CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 99 of 105




  a. Defendants agreed to, and did in fact, act in restraint of trade or

     commerce in a market that includes Vermont by affecting, fixing,

     controlling, and/or maintaining, at artificial and non-competitive

     levels, the prices at which Crop Inputs were sold, distributed, or

     obtained in Vermont.

  b. Defendants deliberately failed to disclose material facts to members

     of the Classes concerning their unlawful activities and artificially

     inflated prices for Crop Inputs. Defendants owed a duty to disclose

     such facts, and considering the relative lack of sophistication of the

     average, non-business purchaser, Defendants breached that duty by

     their silence. Defendants misrepresented to all purchasers during the

     Class Period that their Crop Inputs prices were competitive and fair.

  c. Defendants’ unlawful conduct had the following effects: (1) Crop

     Inputs price competition was restrained, suppressed, and eliminated

     throughout Vermont; (2) Crop Inputs prices were raised, fixed,

     maintained, and stabilized at artificially high levels throughout

     Vermont; (3) members of the Classes were deprived of free and open

     competition; and (4) members of the Classes paid supracompetitive,

     artificially inflated prices for Crop Inputs.

  d. As a direct and proximate result of Defendants’ violations of law,

     members of the Classes suffered an ascertainable loss of money or

     property as a result of Defendants’ use or employment of


                                  99
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 100 of 105




            unconscionable and deceptive commercial practices as set forth

            above. That loss was caused by the Defendants’ willful and deceptive

            conduct, as described herein.

         e. Defendants’ deception, including their omissions concerning the price

            of Crop Inputs, likely misled all purchasers acting reasonably under

            the circumstances to believe that they were purchasing Crop Inputs at

            prices born by a free and fair market. Defendants’ misleading conduct

            and unconscionable activities constitutes unfair competition or unfair

            or deceptive acts or practices in violation of Vt. Stat. Ann. tit. 9, §§

            2451, et seq., and, accordingly, members of the Classes seek all relief

            available under that statute.

      169. West Virginia. Defendants have engaged in unfair competition or

unfair, unconscionable, deceptive or fraudulent acts or practices in violation of W.

Va. Code §§ 46A-6-101, et seq. with respect to purchases of Crop Inputs in West

Virginia by Class members and/or purchases by West Virginia residents.

         a. Defendants’ combination or conspiracy had the following effects: (1)

            Crop Inputs price competition was restrained, suppressed, and

            eliminated throughout West Virginia; (2) Crop Inputs prices were

            raised, fixed, maintained, and stabilized at artificially high levels

            throughout West Virginia; (3) members of the Classes were deprived

            of free and open competition; and (4) members of the Classes paid

            supracompetitive, artificially inflated prices for Crop Inputs.


                                        100
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 101 of 105




         b. During the Class Period, Defendants’ illegal conduct had a substantial

             effect on West Virginia commerce.

         c. As a direct and proximate result of Defendants’ unlawful conduct,

             members of the Classes have been injured in their business and

             property and are threatened with further injury.

         d. Defendants have engaged in unfair competition or unfair or deceptive

             acts or practices in violation of W. Va. Code §§ 46A-6-101, et seq. and,

             accordingly, members of the Classes seek all relief available under that

             statute.

      170. Plaintiff and members of the Classes have been injured in their

business and property by reason of Defendants’ anticompetitive, unfair,

unconscionable, and/or deceptive conduct. Their injury consists of paying higher

prices for Crop Inputs than they would have paid in the absence of these violations.

This injury is of the type the state consumer protection statutes were designed to

prevent and directly results from Defendants’ unlawful conduct.

      171.   On behalf of themselves and the Class, Plaintiff seeks all appropriate

relief provided for under the foregoing statutes.

FOURTH CLAIM FOR RELIEF
Unjust Enrichment

      172.   Plaintiff incorporates and realleges each and every allegation in the

preceding paragraphs, as though fully set forth herein.




                                        101
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 102 of 105




      173.   As a result of their unlawful conduct described above, Defendants

have and will continue to be unjustly enriched. Defendants have been unjustly

enriched by the receipt of, at a minimum, unlawfully inflated prices and unlawful

profits on sales of Crop Inputs.

      174.   Defendants have benefited from their unlawful acts and it would be

inequitable under unjust enrichment principles under the laws of each state in the

United States for Defendants to be permitted to retain any of the ill-gotten gains

resulting from the overpayments made by Plaintiff or the Class members for Crop

Inputs.

      175.   As a direct and proximate result of Defendants’ conduct described

above, Defendants have and will continue to be unjustly enriched by the receipt of

unlawfully inflated prices and unlawful profits from Defendants’ sales of Crop

Inputs.


PRAYER FOR RELIEF

WHEREFORE, Plaintiff, on behalf of himself and the Classes of all others so

similarly situated, respectfully requests judgment against Defendants as follows:

      1.     That the Court determines that this action may be maintained as a

class action under Rule 23(a), (b)(2) and (b)(3) of the Federal Rules of Civil

Procedure, appoint Plaintiff as Class Representatives and its counsel of record as

Class Counsel, and direct that notice of this action, as provided by Rule 23(c)(2) of

the Federal Rules of Civil Procedure, be given to the Class, once certified;



                                        102
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 103 of 105




      2.      That the unlawful conduct, conspiracy or combination alleged herein

be adjudged and decreed:

           a. An unreasonable restraint of trade or commerce in violation of Section

              1 of the Sherman Act, 15 U.S.C. § 1;

           b. A per se violation of Section 1 of the Sherman Act, 15 U.S.C. § 1;

           c. An unlawful combination, trust, agreement, understanding, and/or

              concert of action in violation of the state antitrust and unfair

              competition and consumer protection laws as set forth herein; and

           d. Acts of unjust enrichment by Defendants as set forth herein.

      3.      That Plaintiff and the Classes recover damages, to the maximum

extent allowed under the applicable state laws, and that a joint and several

judgments in favor of Plaintiff and the members of the Classes be entered against

Defendants in an amount to be trebled to the extent such laws permit;

      4.      Defendants, their affiliates, successors, transferees, assignees and

other officers, directors, partners, agents and employees thereof, and all other

persons acting or claiming to act on their behalf or in concert with them, be

permanently enjoined and restrained from in any manner continuing, maintaining

or renewing the conduct, conspiracy, or combination alleged herein, or from

entering into any other conspiracy or combination having a similar purpose or

effect, and from adopting or following any practice, plan, program, or device

having a similar purpose or effect;




                                         103
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 104 of 105




      5.    Defendants, their affiliates, successors, transferees, assignees and

other officers, directors, partners, agents and employees thereof, and all other

persons acting or claiming to act on their behalf or in concert with them, be

permanently enjoined and restrained from in any manner continuing,

maintaining, or renewing the sharing of highly sensitive competitive information

that permits identification of company’s information;

      6.    Plaintiff and the members of the Classes be awarded pre-and post-

judgment interest as provided by law, and that such interest be awarded at the

highest legal rate from and after the date of service of the Complaint;

      7.    Plaintiff and the Class members recover their costs of suit, including

reasonable attorneys’ fees, as provided by law; and

      8.    Plaintiff and the Class members have such other and further relief as

the case may require and the Court deem just and proper.




                                        104
      CASE 0:21-cv-00996-MJD-TNL Doc. 1 Filed 04/15/21 Page 105 of 105




JURY TRIAL DEMAND

Plaintiff demands a trial by jury, pursuant to Rule 38(b) of the Federal Rules of

Civil Procedure, on all issues so triable.

Dated: April 15, 2021

                                        HELLMUTH & JOHNSON, PLLC



                                        By: s/ Michael R. Cashman
                                            Michael R. Cashman (MN #206945)
                                            Anne T. Regan (MN #333852)
                                            Nathan D. Prosser (MN #0329745)
                                            8050 West 78th Street
                                            Edina, Minnesota 55439
                                            Telephone: (952) 941-4005
                                            Facsimile: (952) 941-2337
                                            mcashman@hjlawfirm.com
                                            aregan@hjlawfirm.com
                                            nprosser@hjlawfirm.com


                                        BALL & McCANN, P.C.

                                               Drew R. Ball
                                               (To Be Admitted Pro Hac Vice)
                                               Steve McCann
                                               (To Be Admitted Pro Hac Vice)
                                               161 North Clark Street, Suite 1600
                                               Chicago, Illinois 60601
                                               Telephone: (872) 205-6556
                                               Drew@BallMcCannLaw.com
                                               Steve@BallMcCannLaw.com

                                               ATTORNEYS FOR PLAINTIFF
                                               AND PROPOSED CLASS




                                             105
